Exhibit 10.25
 
* Portions of this exhibit marked [*] are requested to be treated
confidentially.


 
AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 


 
HSW INTERNATIONAL, INC.
(“PARENT”),




DS NEWCO, INC.
(“SUB”),




DAILY STRENGTH, INC.
(“COMPANY”)
 
AND
 
DOUGLAS J. HIRSCH
(“HOLDER REPRESENTATIVE”)


 
DATED AS OF NOVEMBER 26, 2008
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS
1
     
1.01
Certain Definitions
1
1.02
Additional Definitions.
3
1.03
Rules of Construction.
11
     
ARTICLE II TRANSACTIONS AND TERMS OF MERGER
11
     
2.01
Merger.
11
2.02
Time and Place of Closing.
11
2.03
Effective Time.
11
2.04
Surviving Corporation Governing Instruments, Directors and Officers.
12
2.05
Treatment of Capital Stock.
12
2.06
Exchange of Certificates.
13
2.07
Treatment of Company Options.
14
2.08
Computation of Working Capital Adjustment.
15
2.09
Earn-Out.
17
2.10
Escrow.
18
     
ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY
19
     
3.01
Existence and Power.
19
3.02
Authorization; Binding Effect.
19
3.03
Governmental Authorization and Consents.
20
3.04
Non-contravention.
20
3.05
Capitalization.
20
3.06
Subsidiaries/Interests.
21
3.07
Title to Properties; Absence of Liens; Sufficiency of Assets.
21
3.08
Financial Statements; Related Information.
22
3.09
Absence of Certain Changes.
22
3.10
Related Person Transactions.
24
3.11
Material Contracts.
24
3.12
No Undisclosed Material Liabilities.
26
3.13
Litigation.
26
3.14
Compliance with Laws and Orders.
26
3.15
Permits.
26
3.16
Intellectual Property.
27
3.17
Taxes.
30
3.18
Real Property.
31
3.19
Environmental Matters.
32
3.20
Insurance Coverage.
32
3.21
Employee Benefit Plans.
33
3.22
Employees.
35
3.23
Labor Matters.
35



-i-

--------------------------------------------------------------------------------


 
3.24
Books and Records.
36
3.25
Absence of Unlawful Payments.
36
3.26
Bank Accounts.
36
3.27
Effect of the Transaction.
36
3.28
Finders’ Fees.
36
     
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB
36
     
4.01
Existence and Power.
37
4.02
Authorization; Binding Effect.
37
4.03
Governmental Authorization and Consents.
37
4.04
Non-contravention.
37
4.05
Litigation.
37
4.06
No Prior Activities.
38
4.07
Finders’ Fee.
38
     
ARTICLE V CERTAIN COVENANTS AND AGREEMENTS
38
     
5.01
Actions Pending Closing.
38
5.02
Efforts; Consents.
38
5.03
Access to Records.
39
5.04
Notification of Certain Matters.
40
5.05
Employee Matters
40
5.06
Tax Matters.
41
5.07
Further Assurances.
42
   
ARTICLE VI CONDITIONS TO CLOSING
42
     
6.01
General Conditions.
42
6.02
Conditions to Obligations of Company.
43
6.03
Conditions to Obligations of Parent and Sub.
43
   
ARTICLE VII INDEMNIFICATION AND SURVIVAL
44
     
7.01
Survival.
44
7.02
Indemnification.
45
7.03
Notice of Indemnification Claims.
46
7.04
Limitations.
48
7.05
Treatment of Indemnification Payments.
49
7.06
Holder Representative.
49
   
ARTICLE VIII TERMINATION
50
     
8.01
Termination of Agreement.
50
8.02
Effect of Termination.
51
     
ARTICLE IX MISCELLANEOUS PROVISIONS
51

 
 
-ii-

--------------------------------------------------------------------------------



     
9.01
Amendment and Modifications.
51
9.02
Waiver of Compliance.
51
9.03
Expenses.
51
9.04
Remedies.
51
9.05
Waiver of Jury Trial.
52
9.06
Notices.
52
9.07
Governing Law.
53
9.08
Assignment.
53
9.09
Publicity.
53
9.10
Counterparts.
53
9.11
Headings.
53
9.12
Entire Agreement.
54
9.13
Third Parties.
54
9.14
Representation by Counsel; Interpretation.
54
9.15
Severability.
54
9.16
Time of Essence.
54



 
Exhibits
   
Exhibit A *
–
Form of Voting Agreements
Exhibit B *
–
Form of Escrow Agreement
Exhibit 2.04(a)(i) *
–
Amended Certificate of Incorporation of the Surviving Corporation
Exhibit 2.04(a)(ii) *
–
Amended Bylaws of the Surviving Corporation
Exhibit 6.03(e) *
–
Form of Hirsch Noncompetition Agreement
Exhibit 6.03(f) *
–
Form of Employment Agreement
     
Schedules
   
Schedule 2.05(c) *
–
Funds Flow Chart
Schedule 2.06(b) *
–
Holders of Uncertificated Shares
Schedule 2.09
–
Earn-Out Payments
Schedule 6.03(c) *
–
Conditions to Obligations of Parent and Sub – Required Consents

 
*  This exhibit or schedule has been omitted pursuant to Item 601(b)(2) of
Regulation S-K.  The registrant will furnish supplementally a copy of the
omitted exhibit or schedule to the Securities and Exchange Commission upon
request.
 
 
-iii-

--------------------------------------------------------------------------------

 


         Agreement and Plan of Merger
 
This Agreement and Plan of Merger (as amended from time to time pursuant to the
terms hereof, this “Agreement”), is made and entered into as of November 26,
2008, by and among HSW International, Inc. (“Parent”), a Delaware corporation,
DS NewCo, Inc. (“Sub”), a Delaware corporation, Daily Strength, Inc.
(“Company”), a Delaware corporation, and Douglas J. Hirsch, in his capacity as
Holder Representative (as hereinafter defined).  Certain terms used in this
Agreement are defined in Article I.
 
R E C I T A L S
 
A. The respective Boards of Directors of Company, Sub and Parent are of the
opinion that the transactions described herein are in the best interests of the
parties to this Agreement and their respective stockholders.  This Agreement
provides for the acquisition of Company by Parent pursuant to the merger of Sub
with and into Company.  At the effective time of such merger, the outstanding
shares of Company Capital Stock (other than Excluded Shares) shall be converted
into the right to receive the consideration provided herein.  As a result,
Company shall continue to conduct its business and operations as a wholly owned
subsidiary of Parent. The transactions described in this Agreement are subject
to the approval of the stockholders of Company and the satisfaction of certain
other conditions described in this Agreement.
 
B. Concurrently with the execution and delivery of this Agreement, as a
condition and inducement to Parent’s willingness to enter into this Agreement,
Douglas J. Hirsch, Redpoint Ventures III, L.P., and Redpoint Associates III, LLC
have executed and delivered to Parent an agreement in substantially the form of
Exhibit A (the “Voting Agreements”), pursuant to which they have agreed, among
other things, subject to the terms of such Voting Agreements, to vote the shares
of Company Capital Stock over which such Persons have voting power to approve
and adopt this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for such other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.01 Certain Definitions.
 
  Each of the following terms shall have the meaning given such terms as set
forth in the section of this Agreement set forth below opposite such term:
 
 

 

 
Defined Term                              
Section
 
Agreement
Preamble
 
Certificates
2.06(a)
 
Certificate of Merger
2.03
 
Closing
2.02
 
Closing Balance Sheet
2.08(b)

 
 

--------------------------------------------------------------------------------


 

   Defined Term      Section  
Closing Date
2.02
 
Closing Payments
2.06(b)
 
Company
Preamble
 
Company Policy
3.20
 
Company Governing Documents
3.01
 
Determination Date
2.08(e)
 
Dispute Notice
2.08(c)
 
Dissenting Stockholder
2.05(e)
 
Dissenting Shares
2.05(e)
 
Earnout Holdback Amount
2.09
 
Earn-Out Payments
2.09
 
Effective Time
2.03
 
Employee Plan(s)
3.21(a)
 
ERISA
3.21(a)
 
ERISA Affiliate
3.21(a)
 
Escrow Agreement
2.10(a)
 
Escrow Fund
2.10(a)
 
Estimated Balance Sheet
2.08(a)
 
Estimated Working Capital
2.08(a)
 
Estimated Working Capital Adjustment
2.08(a)
 
Excluded Shares
2.05(f)
 
Final Adjustment Amount
2.08(e)
 
Final Balance Sheet
2.08(e)
 
Final Working Capital
2.08(b)
 
Financial Statements
3.08(a)
 
Holder Representative
7.06(a)
 
Indemnification Notice
7.03(a)
 
Indemnification Objection Notice
7.03(b)
 
Indemnitee(s)
7.02(a)
 
Leased Real Property
3.18(b)
 
Majority Holders
7.06(a)
 
Material Contract
3.11(a)
 
Merger
2.01
 
Parent
Preamble
 
Parent Benefit Plans
5.05
 
Permit
3.15
 
Permitted Indemnification Claim
7.03(b)
 
Permitted Liens
3.07(a)
 
Real Property Leases
3.18(b)
 
Related Person Agreements
3.10
 
Resolution Period
2.08(c)
 
Separate Counsel
7.03(c)
 
Sub
Preamble
 
Surviving Corporation
2.01
 
Third Party Software
3.16(h)

 
-2-

--------------------------------------------------------------------------------



   Defined Term Section        
Threshold Amount
7.04(a)
 
Transactions
3.02
 
Transition Time
5.05

 
1.02           Additional Definitions.  The following terms, when used in this
Agreement, shall have the meanings set forth below:
 
“Aggregate Outstanding Claim Value” means the aggregate amount of Losses
underlying any Indemnification Notices delivered by any Indemnitees pursuant to
Article VII.
 
“Applicable Percentage” means, with respect to any holder of:
 
(a)           Company Common Stock, a ratio, expressed as a percentage, equal to
(i) the number of shares of Company Common Stock held by such holder immediately
prior to the Effective Time, divided by (ii) the Outstanding Common Stock
Number; and
 
(b)           Company Series A Preferred, a ratio, expressed as a percentage,
equal to the sum of the number of shares of Company Series A Preferred held by
such holder immediately prior to the Effective Time, divided by (ii) the
Outstanding Preferred Stock Number.
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person, whether by ownership of voting securities, by contract or otherwise.
 
“Annual Financial Statements” means the unaudited consolidated balance sheets of
Company at December 31, 2007 and 2006, and the related consolidated statements
of income and cash flows of Company for the years ended December 31, 2007 and
2006.
 
“Base Common Closing Payment” means the sum of $1,000,000 minus $48,000
contributed to the Escrow Amount.
 
“Claim” means any and all litigation, claims, demands, actions, causes of
action, suits, injunctions, judgments, decrees, settlements, investigations,
proceedings (administrative, arbitral, mediated or otherwise) and audits of any
nature.
 
“Code” means the Internal Revenue Code of 1986, as amended or any successor
federal internal revenue law enacted in substitution thereto, and the rules and
regulations promulgated thereunder.
 
“Company Common Stock” means the common stock, par value $.0001 per share, of
Company.
 
“Company Capital Stock” means the authorized capital stock of Company, including
the Company Common Stock and the Company Series A Preferred.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Company Confidential Information” means any information relating to Company and
its business, employees, assets, liabilities, financial position or results of
operations furnished by Company, either before or after the date hereof,
regardless of the manner or form in which it is furnished, including all notes,
analyses, compilations, studies, forecasts, interpretations or other documents
prepared by Parent or its Representatives which contain, reflect or are based
upon, in whole or in part, such information, but does not include information
which: (a) is or becomes generally available to the public other than as a
result of a disclosure by Parent or its Representatives in violation of this
Agreement; (b) was available to Parent or its Representatives on a
non-confidential basis prior to its disclosure by Company; (c) becomes available
to Parent on a non-confidential basis from a Person (other than Company or its
Representatives) who is, to Parent’s knowledge, not prohibited from disclosing
such information to Parent or its Representatives by a legal, contractual or
fiduciary obligation to Company; or (d) is independently developed by employees
of Parent or its Representatives without reliance on or reference to such
information.
 
“Company Incentive Plan” means Company’s 2006 Equity Incentive Plan, as amended.
 
“Company Intellectual Property” means Owned Intellectual Property and Licensed
Intellectual Property, cumulatively.
 
“Company Knowledge” means the actual knowledge, or such knowledge as would or
should be obtained after reasonable inquiry, of any of Doug Hirsch, Lars Nilsen
or Paul Asplund.
 
“Company Options” means options outstanding as of a particular date to purchase
or otherwise acquire shares of Company Common Stock, whether vested or unvested
or exercisable or unexercisable, granted pursuant to the Company Incentive Plan.
 
“Company Series A Preferred” means the Series A Preferred Stock, par value
$.0001 per share, of the Company.
 
“Consent” means any consent, approval, authorization or similar affirmation by
any Person under any Contract, Law or Permit.
 
“Contract” means any contract (including subcontracts), agreement, lease or
other instrument, obligation, understanding, undertaking or other arrangement,
of any kind, written or oral (including any amendments and other modifications
thereto) to which Company is a party.
 
“COTS Software” means commercial off-the-shelf Software that is readily
purchasable or general purpose third party Software that is installed and used
in the operation of the business of Company without customization or integration
(e.g., word processing Software).
 
“Damage” means any assessment, loss, injury, damage, Liability, debt, charge
(including any judgment, decree or settlement which gives rise to any of the
foregoing), cost and expense, including interest, penalties, court costs,
reasonable fees and expenses of counsel, consultants, experts and other
professional fees, actually incurred by a party.
 
“Debt” means any amount owed (including, without limitation, unpaid interest and
fees thereon) in respect of borrowed money or capitalized lease obligations;
provided, however, Debt
 
 
-4-

--------------------------------------------------------------------------------

 
 
shall include any accounts payable that were incurred other than in the ordinary
course of business or that are not more than 30 days past their respective due
dates and any undrawn letters of credit.
 
“Default” means (a) any breach or violation of, default under, contravention of,
or conflict with, any Contract, Law or Permit, (b) any occurrence of any event
that with the passage of time or the giving of notice or both would constitute a
breach or violation of, default under, contravention of, or conflict with, any
Contract, Law or Permit, or (c) any occurrence of any event that with or without
the passage of time or the giving of notice would give rise to a right of any
Person to exercise any remedy or obtain any relief under, to terminate or
revoke, suspend, cancel, or materially modify or change the current terms of, or
renegotiate, or to accelerate the maturity or performance of, or to increase or
impose any Liability under, any Contract, Law or Permit.
 
“DGCL” means the Delaware General Corporation Law.
 
“Disclosure Schedules” means and refers to the disclosure schedules prepared by
Company and delivered to Parent dated the date hereof and identifying exceptions
to the warranties and representations set forth in, and other disclosure matters
required by, Article III, which has been prepared by Company.  Any disclosure
made in any Section of the Disclosure Schedules is deemed to be referred to on
all other Sections of the Disclosure Schedules to which such matter logically
relates and where such reference would be appropriate and can reasonably be
inferred from the matters disclosed on the first Section to the Disclosure
Schedule as if set forth on such other Sections of the Disclosure Schedules.
 
“Eligible Claim” any claim for which an Indemnification Notice is delivered by
any Indemnitees pursuant to Article VII prior to the date on which a relevant
Additional Payment is finally determined pursuant to Section (d) of Schedule
2.09.
 
“Employment Agreement” means that Employment Agreement to be entered into at
Closing between Company and Douglas J. Hirsch pursuant to Section 6.03(d).
 
“Environmental Laws” means any federal, state, local and foreign law, treaty,
judicial decision, regulation, rule, judgment, order, decree or governmental
restriction or requirement or any Contract with any Governmental Authority,
whether now or hereinafter in effect, relating to the environment or to
pollutants, contaminants, wastes or chemicals or any toxic, radioactive,
ignitable, corrosive, reactive or otherwise hazardous substances, wastes or
materials, including the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601, et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. 6901, et seq., the Toxic Substances Control Act, 15 U.S.C. 2601,
et seq., the Occupational, Safety and Health Act, 29 U.S.C. 651, et seq., the
Clean Air Act, 42 U.S.C. 7401, et seq., the Federal Water Pollution Control Act,
33 U.S.C. 1251, et seq., the Safe Drinking Water Act, 42 U.S.C. 300f, et seq.,
the Hazardous Materials Transportation Act, 49 U.S.C. 1802 et seq. and the
Emergency Planning and Community Right to Know Act, 42 U.S.C. 11001 et seq., and
other comparable federal, state, local and foreign laws and all rules,
regulations and guidance documents promulgated pursuant thereto or published
thereunder.
 
 
-5-

--------------------------------------------------------------------------------

 


“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities relating
to or required by Environmental Laws and affecting the business of Company as
currently conducted.
 
“Escrow Amount” shall mean $150,000.
 
“Escrow Deposit” has the meaning as set forth in the Escrow Agreement.
 
“Final Resolution” of a dispute shall mean when (A) the parties to the dispute
have reached an agreement in writing, (B) a court of competent jurisdiction
shall have entered a final and non-appealable order with respect to such
dispute, or (C) an arbitration or like panel shall have rendered a final
non-appealable determination with respect to a dispute that the parties have
agreed to submit thereto.
 
“Governmental Authority” means any federal, state, municipal, local, foreign or
other judicial, administrative, legislative or regulatory agency, department or
commission, tribunal, arbitration panel, commission or other governmental or
quasi-governmental authority, paristatal agency or dispute-resolving body of
competent jurisdiction or other similar entity (including any branch, department
or official thereof).
 
“Hazardous Materials” means any substance, material, liquid or gas defined or
designated as hazardous or toxic (or by any similar term) under any
Environmental Law, or any other regulated material that could result in the
imposition of liability under any Environmental Law, including petroleum
products and friable materials containing more than one percent (1.0%) asbestos
by weight.
 
“Independent Accountant” means such national or regional accounting firm of good
reputation as is mutually agreed upon by Parent and Company and which shall not
be the regular accounting firm of Parent or Company; provided, however, in the
event that Parent and Company are unable to agree on the Independent Accountant,
then Parent and Company shall each have the right to request the American
Arbitration Association to appoint the Independent Accountant.
 
“Intellectual Property” means any and all of the following together with all
goodwill therein or associated therewith, and all rights therein, thereto and
thereunder:  (a) United States and foreign (i) patents and patent applications
(including reissues, divisions, continuations, continuations-in-part,
extensions, requests for continued examination, continued prosecution
applications and re-examination applications), invention disclosures, and
utility models (collectively, “Patents”), (ii) trademarks, service marks,
certification marks, trade names, trade dress, logos, business and product
names, slogans, and registrations and applications for registration thereof
(collectively, “Marks”), and (iii) copyrights and registrations and applications
for registration thereof (collectively, “Copyrights”); (b) proprietary interests
and rights, whether registered or unregistered, in, under and to maskworks and
registrations and applications for registration thereof, inventions (whether or
not patentable), improvements, methods, processes, procedures, protocols,
designs, products and other specifications, formulae, trade secrets and rights
therein, know-how, database rights, data in and the organization and structure
of databases, website content, domain names, internet protocol address space,
Software (including source and object code), industrial models, confidential,
technical and business information, and
 
 
-6-

--------------------------------------------------------------------------------

 
 
manufacturing, engineering and technical drawings and manuals and documentation;
(c) proprietary interests or rights, including moral rights, in, under or to any
similar intangible asset of a technical, business, scientific or creative
nature, including slogans, logos, trade dress and the like; and (d) proprietary
interests or rights in, under or to any documents, Records or other tangible or
electronic media containing or comprising any of the foregoing or any part
thereof.
 
“Interim Financial Statements” means Company’s unaudited consolidated balance
sheet as of the Recent Balance Sheet Date, and the related combined consolidated
statements of income and cash flows for the interim period then ended.
 
“IRS” means the United States Internal Revenue Service, and any successor agency
thereto.
 
“Law” means any statute, law, code, ordinance, regulation, rule (including any
rule of common law), judgment, injunction, settlement, award, writ, order or
decree or other requirement of any Governmental Authority.
 
“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
 
“LIBOR” means the six-month London Interbank Offered Rate as in effect on the
Closing Date as reported in The Wall Street Journal.
 
“Licensed Intellectual Property” means any Intellectual Property that is
licensed to Company by a third party.
 
“Lien” means, with respect to any asset, any charge, claim, community or other
marital property interest, condition, equitable interest, lien, option, pledge,
security interest, mortgage, right of way, easement, encroachment, servitude,
right of first option, right of first refusal or similar restriction, including
any restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Losses” means any loss, assessment, payment, damage, liability, debt, charge
(including any judgment and decree which gives rise to any of the foregoing),
cost and expense, including interest, penalties, court costs, reasonable
attorneys’ fees and expenses.
 
“Material Adverse Effect” means, as to Company, any event, fact, condition,
change, circumstance or effect that is materially adverse to the business,
assets, liabilities, properties, results of operations or condition (financial
or otherwise) of Company, taken as a whole, or on the ability of Company to
consummate the Transactions.
 
“Open Source Materials” means Software or other material that is distributed as
“free software”, “open source software” or under similar licensing or
distribution models, including the GNU General Public License, the GNU Lesser
General Public License, the Mozilla Public License,
 
 
-7-

--------------------------------------------------------------------------------

 
 
the BSD licenses, the Artistic License, the Netscape Public License, the Sun
Community Source License, and the Sun Industry Standards License and the Apache
License.
 
“Optionholder” means a Person who holds a Company Option.
 
“Outstanding Common Stock Number” shall equal the sum (without duplication) of
the aggregate number of shares of Company Common Stock (other than Excluded
Shares) outstanding immediately prior to the Effective Time and after giving
effect to any timely exercises of Company Options.
 
“Outstanding Preferred Stock Number” shall equal the sum (without duplication)
of the aggregate number of shares of Company Series A Preferred (other than
Excluded Shares) outstanding immediately prior to the Effective Time.
 
“Owned Intellectual Property” means any Intellectual Property, or interest
therein, that is owned by Company.
 
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Authority or other entity or organization.
 
“Per Share Common Closing Consideration” means the quotient obtained by dividing
(A) the sum of (i) the Base Common Closing Payment, plus (ii) the Estimated
Working Capital Adjustment, if any, by (B) the Outstanding Common Stock Number.
 
“Recent Balance Sheet” means the consolidated balance sheet of Company as of the
Recent Balance Sheet Date.
 
“Recent Balance Sheet Date” means September 30, 2008.
 
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
“Registered Intellectual Property” means all patents, registered copyrights,
registered trademarks, and domain names, and all applications for any of the
foregoing.
 
“Related Person” means (a) with respect to an individual, each other member of
such individual’s Family, any Person that is directly or indirectly controlled
by any one or more members of such individual’s Family, any Person in which
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest, and any Person with respect to which one or more members of
such individual’s Family serves as a director, officer, partner, member,
executor or trustee (or in a similar capacity), and (b) with respect to a Person
other than an individual, any Person that directly or indirectly controls, is
directly or indirectly controlled by or is directly or indirectly under common
control with such specified Person, any Person that holds a Material Interest in
such specified Person, each Person that serves as a director, officer, partner,
member, executor or trustee of such specified Person (or in a similar capacity),
any Person in which such specified Person holds a Material Interest, and any
Person with respect to which such specified Person serves as a general partner,
manager, or a trustee (or in a similar capacity).  For
 
 
-8-

--------------------------------------------------------------------------------

 
 
this purpose, the “Family” of an individual includes (i) the individual, (ii)
the individual’s spouse, (iii) any other natural person who is related to the
individual or the individual’s spouse within the second degree and (iv) any
other natural person who resides with such individual, and “Material Interest”
means direct or indirect beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of voting securities or other voting
interests representing at least ten percent (10%) of the outstanding voting
power of a Person or equity securities or other equity interests representing at
least ten percent (10%) of the outstanding equity securities or equity interests
in a Person.
 
“Representative” means, with respect to any Person, its officers, directors,
employees, representatives and agents.
 
“Requisite Shareholder Approval” means the approval of the holders of a majority
of the of the shares of Company Common Stock entitled to vote on the matter
submitted for stockholder approval, as provided for in Section 216(2) of the
DGCL, voting as a single class, and the approval of the holders of a majority of
the outstanding shares of Company Series A Preferred entitled to vote on the
matter submitted for stockholder approval, voting as a separate class.
 
“Retained Amount” has the meaning as set forth in the Escrow Agreement.
 
“Software” means all computer software, including application software, system
software and firmware, and all source code and object code versions thereof, in
any and all forms and media, and all documentation and media constituting,
describing or relating to the above.
 
“Stockholder” means a holder of Company Capital Stock.
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other organization, whether incorporated or
unincorporated, (i) of which such Person or any other Subsidiary of such Person
is a general partner  or managing member or (ii) of which at least a majority of
the stock, member interests, partnership interests, or other equity interests of
which having by their terms ordinary voting power to elect a majority of the
Board of Directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly owned or controlled
by such Person or by any one or more of its Subsidiaries, or by such Person and
one or more of its Subsidiaries.
 
“Target” means $131,750, minus an amount equal to $160,000, plus amounts paid by
Parent pursuant to Section 6.01(d).
 
“Tax” or “Taxes” means (i) any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), custom duties, capital stock, franchise, profits, withholding, social
security (or similar excises), unemployment, disability, ad valorem, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax, impost or duty of any
kind whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not, by any Governmental Authority responsible for imposition of any
such tax (domestic or foreign), (ii) liability for the payment of any amount of
the type described in clause (i) as a result of being or having been on or
before the Closing Date a member of an affiliated, consolidated, combined or
unitary group, or a party to any
 
 
-9-

--------------------------------------------------------------------------------

 
 
agreement or arrangement, as a result of which liability of Company to a
Governmental Authority is determined or taken into account with reference to the
liability of any other Person, and (iii) liability for the payment of any amount
as a result of being party to any Tax Sharing Agreement or with respect to the
payment of any amount of the type described in (i) or (ii) as a result of any
existing express or implied obligation (including an indemnification
obligation).
 
“Tax Return” means any return, declaration, disclosure, election, schedule,
estimate, report, claim for refund, estimates or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.
 
“Tax Sharing Agreement” means any agreement or arrangement (whether or not
written) binding on Company that provides for the allocation, apportionment,
sharing or assignment of any Tax liability or benefit, or the transfer or
assignment of income, revenues, receipts or gains for the principal purpose of
determining any Person’s Tax liability.
 
“Transaction Documents” means this Agreement and each agreement, instrument or
document attached hereto as an exhibit.
 
“Unresolved Claim” shall mean an indemnity claim pursuant to Section 2.08 or
Article VII, including any Tax audit or inquiry by any Governmental Authority,
(A) for which Parent has provided a good faith estimate of Losses or Taxes that
underlie such indemnity claim or Tax audit or inquiry, notice in respect of
which is delivered to Company prior to the date on which payments are otherwise
required to be made to former holders of Company Capital Stock under Section
2.09 or distributions made from the Escrow Fund under Section 2.10 and (B) that
is not the subject of a Final Resolution as of such date.
 
“Virus” means any technique, Software, computer instruction, code or device or
method, which is designed or intended to damage, delete, corrupt, impair, gain
unauthorized access to or take over the operation of, or prevent or hinder
access to any computer or other hardware, network, Software, any storage medium
or device, data, or database or which does any of the same (whether by, in whole
or part, installing itself, enabling remote unauthorized access, or altering,
erasing, duplicating, rearranging within or bombarding the computer or other
hardware, network, Software, any storage medium or device, data, or database or
otherwise), including computer viruses, worms, trojan horses, salamis, trap
doors, back doors, spybots, sniffers, botnets, and all other so-called “malware”
and any other similar things of like intent, use or purpose, but excluding any
technique, Software, computer instruction, code or device or method designed for
Company for rendering computer network operations services, information
assurance and cybersecurity technology services relating to information leakage
detection and prevention, insider communications and threat detection,
internet/intranet usage monitoring and external network surveillance,
information operations, computer network attack or computer network
exploitation.
 
“Working Capital” means the consolidated current assets of Company set forth on
the Estimated Balance Sheet or Closing Balance Sheet, as applicable (other than
assets in respect of Taxes or Tax attributes), less the consolidated current
Liabilities and Debt of Company set forth on the Estimated Balance Sheet or
Closing Balance Sheet, as applicable, as of the close of business on the Closing
Date and on the basis of the same accounting principles and practices used by
Company in preparing the Recent Balance Sheet; provided that if Working Capital
shall include all
 
 
-10-

--------------------------------------------------------------------------------

 
 
third-party fees and expenses (including any bonus and success fees) incurred
but not paid by Company prior to the Closing in connection with the drafting,
negotiation, execution and delivery of the Transaction Agreements and the
consummation of the transactions contemplated herein or therein, including the
fees and expenses of the accountants, lawyers, financial advisors, consultants
and other advisors of Company and its shareholders.
 
1.03           Rules of Construction.  This Agreement shall be construed in
accordance with the following rules of construction:
 
(a)           the terms defined in this Agreement include the plural as well as
the singular;
 
(b)           all references in the Agreement to designated “Articles,”
“Sections” and other subdivisions are to the designated articles, sections and
other subdivisions of the body of this Agreement;
 
(c)           pronouns of either gender or neuter shall include, as appropriate,
the other pronoun forms;
 
(d)           the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;
 
(e)           the words “includes” and “including” are not limiting; and
 
(f)           all references to days shall be deemed to refer to calendar days
unless this Agreement specifically refers to “business days,” in which event
Saturdays, Sundays, federal and New York holidays shall be excluded.
 
ARTICLE II
TRANSACTIONS AND TERMS OF MERGER
 
2.01           Merger.  Subject to the terms and conditions of this Agreement,
at the Effective Time, Sub shall be merged with and into Company in accordance
with the provisions of Section 251 of the DGCL and with the effects provided in
Section 259 of the DGCL (the “Merger”).  Company shall be the surviving
corporation (the “Surviving Corporation”) resulting from the Merger, shall
continue to be governed by the Laws of the State of Delaware, shall become a
wholly owned subsidiary of Parent, and the separate corporate existence of
Company with all of its rights, privileges, immunities, powers and franchises
shall continue unaffected by the Merger.
 
2.02           Time and Place of Closing.  The closing of the Merger (the
“Closing”) shall take place at such time and place as the Parties shall agree,
on the date when the Effective Time is to occur (the “Closing Date”), which
shall be no later than the third business day after satisfaction or waiver of
the conditions set forth in Article VI (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of such conditions), unless another time or date, or both, are agreed
to in writing by the Parties hereto.
 
2.03           Effective Time.  Subject to the terms and conditions of this
Agreement, on the
 
 
-11-

--------------------------------------------------------------------------------

 


Closing Date, the Parties will cause a certificate of merger to be filed with
the Secretary of State of the State of Delaware as provided in Section 251 of
the DGCL (the “Certificate of Merger”).  The Merger shall take effect when the
Certificate of Merger becomes effective (the “Effective Time”).  Subject to the
terms and conditions hereof, unless otherwise mutually agreed upon in writing by
the authorized officers of each Party, the Parties shall use their reasonable
efforts to cause the Effective Time to occur not later than November 28, 2008.
 
2.04           Surviving Corporation Governing Instruments, Directors and
Officers.
 
(a)           At the Effective Time, (i) the Certificate of Incorporation of the
Surviving Corporation shall be amended to read in form and substance
substantially the same as Exhibit 2.04(a)(i) hereto and (ii) the Bylaws of the
Surviving Corporation shall be amended to read in form and substance
substantially the same as Exhibit 2.04(a)(ii) hereto, in each case until
thereafter changed or amended as provided therein or applicable Law.
 
(b)           The directors of Sub in office immediately prior to the Effective
Time, together with such additional persons as may thereafter be elected, shall
serve as the directors of the Surviving Corporation from and after the Effective
Time in accordance with the Bylaws of the Surviving Corporation.
 
(c)           The officers of Sub in office immediately prior to the Effective
Time, together with such additional persons as may thereafter be elected, shall
serve as the officers of the Surviving Corporation from and after the Effective
Time in accordance with the Bylaws of the Surviving Corporation.
 
2.05           Treatment of Capital Stock.  Subject to the provisions of this
Article II, at the Effective Time, by virtue of the Merger and without any
action on the part of Parent, Company, Sub or the stockholders of any of the
foregoing, the shares of the constituent corporations shall be converted as
follows:
 
(a)           Each share of capital stock of Parent issued and outstanding
immediately prior to the Effective Time shall remain an issued and outstanding
share of capital stock of Parent and shall not be affected by the Merger.
 
(b)           Each share of Sub common stock issued and outstanding immediately
prior to the Effective Time shall cease to be outstanding and shall be converted
into one share of common stock of the Surviving Corporation.
 
(c)           Each share of Company Common Stock (other than Excluded Shares)
issued and outstanding immediately prior to the Effective Time shall cease to be
outstanding and shall be converted into and exchanged for (i) the right to
receive an amount in cash, without interest, equal to the Per Share Common
Closing Consideration and (ii) the contingent right to receive payments as
provided in Sections 2.08(f), 2.09 and 2.10.  Aggregate amounts paid to the
holders of Company Common Stock shall be aggregated and rounded as set forth on
Schedule 2.05(c) (the “Funds Flow Chart”).
 
(d)           Each share of Company Series A Preferred (other than Excluded
Shares) issued and outstanding immediately prior to the Effective Time shall
cease to be outstanding and
 
 
-12-

--------------------------------------------------------------------------------

 
 
shall be converted into and exchanged for (i) the right to receive an amount in
cash, without interest, equal to the quotient obtained by dividing (A) the sum
of (i) $2,125,000 minus (ii) $102,000 contributed to the Escrow Fund by (B) the
Outstanding Preferred Stock Number and (ii) the contingent right to receive
payments as provided in Sections 2.08(f), 2.09 and 2.10. Aggregate amounts paid
to the holders of the Company’s Series A Preferred shall be aggregated and
rounded as set forth on the Funds Flow Chart.
 
(e)           Any holder of shares of Company Capital Stock who perfects, and
has not withdrawn or otherwise forfeited at or prior to the Effective Time, such
holder’s dissenters’ rights in accordance with and as contemplated by Section
262 of the DGCL (a “Dissenting Stockholder”) shall be entitled to receive only
the payment provided by Section 262 of the DGCL with respect to shares of
Company Capital Stock owned by such Dissenting Stockholder (the “Dissenting
Shares”); provided, that no such payment shall be made to any Dissenting
Stockholder unless and until such Dissenting Stockholder has complied with the
applicable provisions of the DGCL and surrendered to Company the certificate or
certificates representing the Dissenting Shares for which payment is being
made.  In the event that after the Effective Time a Dissenting Stockholder fails
to perfect, or effectively withdraws or loses, his right to appraisal and of
payment for his Dissenting Shares, Parent shall issue and deliver the
consideration to which such holder of shares of Company Capital Stock is
entitled under this Article II (without interest) upon surrender by such holder
of the certificate or certificates represent­ing shares of Company Capital Stock
held by him.  Company shall give Parent (i) prompt notice of any written demands
for appraisal, attempted withdrawals of such demands, and any other instruments
served pursuant to applicable Law received by Company relating to stockholders’
rights of appraisal and (ii) the opportunity to direct all negotiations and
proceedings with respect to demand for appraisal under the DGCL.  Company shall
not, except with the prior written consent of Parent, voluntarily make any
payment with respect to any demands for appraisals of Dissenting Shares, offer
to settle or settle any such demands or approve any withdrawal of any such
demands.
 
(f)           Each share of Company Capital Stock issued and outstanding
immediately prior to the Effective Time and owned by any of the parties to this
Agreement (other than the Holder Representative) or their respective
Subsidiaries (in each case other than shares of Company Capital Stock held on
behalf of third parties) shall, by virtue of the Merger and without any action
on the part of the holder thereof, cease to be outstanding, shall be cancelled
and retired without payment of any consideration therefor and shall cease to
exist (the “Excluded Shares”).
 
2.06           Exchange of Certificates.
 
    (a)           At the Effective Time, all shares of Company Capital Stock
shall no longer be outstanding and shall automatically be cancelled and retired
and shall cease to exist as of the Effective Time, and each certificate or
electronic book-entry (collectively, the “Certificates”) previously representing
any such shares of Company Capital Stock (other than Excluded Shares) shall
thereafter represent for all purposes only the right to receive the
consideration provided in Section 2.05.  At the Effective Time, the stock
transfer books of Company shall be closed as to holders of Company Capital Stock
and no transfer of Company Capital Stock by any such holder shall thereafter be
made or recognized.  Any Person who otherwise would be deemed a Dissenting
Stockholder shall not be entitled to receive the applicable Merger consideration
with respect to the shares of Company Capital Stock owned by such Person unless
and until such Person shall have
 
 
-13-

--------------------------------------------------------------------------------

 

failed to perfect or shall have effectively withdrawn or lost such holder’s
right to dissent from the Merger under the DGCL.
 
(b)           Within two (2) days after the Effective Time, Parent shall send to
each former holder of record of shares of Company Capital Stock (other than
Excluded Shares) immediately prior to the Effective Time, transmittal materials
for use in exchanging such holder’s Certificates for the consideration provided
in Section 2.05 (which shall specify that delivery shall be effected, and risk
of loss and title to the Certificates shall pass, only upon proper delivery of
such Certificates to Parent).  Upon the surrender of a Certificate (or effective
affidavit of loss in lieu thereof as provided in Section 2.06(d)) to Parent in
accordance with the terms of such letter of transmittal, duly executed, the
holder of such Certificate shall be entitled to receive in exchange therefor
cash or a check in the amount (after giving effect to any required Tax
withholdings) of the consideration payable in respect of such shares pursuant to
clause (i) of each of Sections 2.05(c) and 2.05(d) (collectively, the “Closing
Payments”), and the Certificate so surrendered shall forthwith be cancelled.  No
interest will be paid or accrued on any amount payable upon due surrender of the
Certificates.  In the event of a transfer of ownership of shares of Company
Capital Stock that is not registered in the transfer records of Company, a check
for any cash to be paid upon due surrender of the Certificate may be paid to
such a transferee if the Certificate formerly representing such shares of
Company Capital Stock is presented to Parent, accompanied by all documents
required to evidence and effect such transfer and to evidence that any
applicable stock transfer taxes have been paid or are not applicable.  With
respect to those holders of record of Company Capital Stock (other than Excluded
Shares) whose shares are represented in un-certificated form, Schedule 2.06(b)
sets forth a list of each such holder and the applicable Closing Payment.
 
(c)           Notwithstanding the foregoing, neither the Parent nor any Party
shall be liable to any former holder of Company Capital Stock for any amount
properly delivered to a public official pursuant to applicable abandoned
property, escheat or similar Laws.
 
(d)           If any Certificate shall have been lost, stolen or destroyed, upon
the making of an affidavit of that fact by the Person claiming such Certificate
to be lost, stolen or destroyed and an agreement to indemnify against any claim
that may be made against it with respect to such Certificate, Parent, or the
Surviving Corporation shall, in exchange for the shares of Company Capital Stock
represented by such lost, stolen or destroyed Certificate, pay or cause to be
paid the amounts, if any, deliverable in respect to the shares of Company
Capital Stock formerly represented by such Certificate pursuant to this
Agreement.
 
(e)           Each of Company, the Surviving Corporation and Parent shall be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement to any Stockholder such amounts as it is required to
deduct and withhold with respect to the making of such payment under the Code
and any provision of applicable Law (including under Section 1445 of the Code,
if applicable).  To the extent that amounts are so withheld by Company, the
Surviving Corporation or Parent, as the case may be, such withheld amounts shall
be treated for all purposes of this Agreement as having been paid to the
Stockholder in respect of which such deduction and withholding was made by
Company, the Surviving Corporation or Parent, as the case may be.
 
    2.07           Treatment of Company Options.
 
 
-14-

--------------------------------------------------------------------------------

 
 
(a)           The parties agree that, after the Effective Time, Company will not
assume or continue any or all of the Company Options or substitute similar stock
awards for Company Options outstanding under the Company Incentive Plan.
 
(b)           With respect to Company Options held by Optionholders whose
Continuous Service (as defined in the Company Incentive Plan) has not been
terminated prior to the Effective Time, pursuant to Section 11(c) of the Company
Incentive Plan, each such Company Option shall be accelerated in full to a date
prior to the Effective Time as the Board of Directors of Company shall determine
and such Company Options shall terminate if not exercised at or prior to the
Effective Time.  With respect to Company Options held by Optionholders whose
Continuous Service has been terminated prior to the Effective Time, pursuant to
Section 11(c) of the Company Incentive Plan, each such Company Option shall not
be accelerated and such Company Options shall terminate if not exercised at or
prior to the Effective Time.  Each holder of a vested Company Option, including
such Company Options which have been accelerated pursuant to this Section
2.07(b), shall be given the opportunity to exercise such Company Options,
effective immediately prior to the Effective Time and contingent upon the
Closing, and thereby to become a Stockholder entitled to receive the Merger
consideration in accordance with the provisions hereof.
 
(c)           The Board of Directors of Company shall make such adjustments and
amendments to or make such determinations with respect to Company Options as may
be necessary or appropriate to implement the foregoing provisions of this
Section 2.07.
 
2.08           Computation of Working Capital Adjustment.
 
(a)           On or prior to the Closing Date, Company will deliver to Parent an
estimated consolidated balance sheet of Company as of the close of business on
the Closing Date (the “Estimated Balance Sheet”), setting forth its best
estimate of the Working Capital of Company as of the Closing Date (the
“Estimated Working Capital”), as well as a detailed calculation of the Estimated
Working Capital Adjustment as of the Closing Date.  The Estimated Balance Sheet
will be prepared on the basis of the same accounting principles and practices
used by Company in the preparation of the Recent Balance Sheet.  The “Estimated
Working Capital Adjustment” means the sum of (i) the Estimated Working Capital
minus (ii) the Target.
 
(b)           As soon as reasonably practicable after the Closing, but in no
event later than ninety (90) days after the Closing Date, Parent will prepare
(or cause to be prepared) and deliver to the Holder Representative (i) a
consolidated balance sheet of Company as of the close of business on the Closing
Date (the “Closing Balance Sheet”) and (ii) calculations of the Working Capital
of Company as of the Closing Date (the “Final Working Capital”) and the Final
Adjustment Amount.  The Closing Balance Sheet will be prepared on the basis of
the same accounting principles and practices used by Company in the preparation
of its balance sheet as of July 31, 2008.
 
(c)           The Holder Representative then shall have thirty (30) days from
receipt of all of the Closing Balance Sheet, the calculation of the Final
Working Capital and the calculation of the Final Adjustment Amount to give
Parent written notice of his objection to any item or calculation contained in
the Closing Balance Sheet, Final Working Capital or Final Adjustment Amount
specifying in reasonable detail all disputed items and the basis therefor (a
“Dispute
 
 
-15-

--------------------------------------------------------------------------------

 
 
Notice”).  If the Holder Representative concurs with the Closing Balance Sheet,
Final Working Capital and Final Adjustment Amount or otherwise does not give
Parent a Dispute Notice within such thirty (30)- day period, such Closing
Balance Sheet shall be deemed final and conclusive with respect to the
determination of the Final Adjustment Amount and shall be binding on the parties
for all purposes under this Agreement.  If, however, the Holder Representative
delivers a Dispute Notice objecting to any items or calculations contained in
the Closing Balance Sheet, Final Working Capital or Final Adjustment Amount
within such thirty (30)-day period, the Parent and the Holder Representative
shall meet within thirty (30) days following the date of the Dispute Notice (the
“Resolution Period”) and shall attempt in good faith to resolve such objections
and any written resolution by them as to any disputed amount shall be deemed
final and conclusive with respect to the determination of the Final Adjustment
Amount and shall be binding on the parties for all purposes under this
Agreement.  Any amounts that were not timely disputed pursuant to a Dispute
Notice (or if so disputed, subsequently resolved) may not be disputed.  In all
events the Closing Balance Sheet shall be final and binding, except to the
extent of those amounts timely identified in a Dispute Notice as disputed items
in accordance with this paragraph.
 
        (d)           If Parent and the Holder Representative are unable to
resolve any disputes identified in a timely delivered Dispute Notice within the
Resolution Period, then all amounts and issues remaining in dispute and Parent’s
responses thereto will be submitted by Parent and the Holder Representative for
review by the Independent Accountant.  All parties agree to execute, if
requested by the Independent Accountant, a reasonable engagement letter with
respect to the determination to be made by the Independent Accountant. The
Independent Accountant will determine only those issues still in dispute at the
end of the Resolution Period and the Independent Accountant’s determination will
be based upon and consistent with the terms and conditions of this
Agreement.  The determination by the Independent Accountant will be based solely
on the information contained in the presentations with respect to such disputed
items by Parent and the Holder Representative to the Independent Accountant and
not on the Independent Accountant’s independent review.  Each of Parent and the
Holder Representative will use its reasonable best efforts to provide its
presentations to the Independent Accountant related to the disputed items as
promptly as practicable following submission to the Independent Accountant of
the disputed items, and each such party will be entitled, as part of its
presentation, to respond to the presentation of the other party and any
questions and requests of the Independent Accountant.  Discovery shall be
limited to documents designated by the Independent Accountant as necessary for
it to assess the proper calculation of the Final Adjustment Amount consistent
with this Agreement.  The Independent Accountant’s determination will be made
within thirty (30) days after its engagement (which engagement will be made no
later than five (5) business days after the end of the Resolution Period), or as
soon thereafter as possible, and will be set forth in a written statement
delivered to the Holder Representative and Parent. The Closing Balance Sheet as
finalized by the Independent Accountant shall be deemed final and conclusive
with respect to the Final Adjustment Amount and shall be binding on Parent and
the Stockholders for all purposes under this Agreement.  In deciding any matter
pursuant to this Section 2.08(d), the Independent Accountant (A) will be bound
by the provisions of this Section 2.08 and (B) may not assign a value to any
item greater than the greatest value for such item claimed by either Parent or
the Holder Representative or less than the smallest value for such item claimed
by Parent or the Holder Representative.  The fees and expenses of the
Independent Accountant in resolving all such objections shall be borne by
(1) Parent in an amount equal to the proportion of the total disputed amount
that the Independent Accountant finds in favor of the Holder Representative and
(2) the Stockholders in an amount
 
 
-16-

--------------------------------------------------------------------------------

 
 
equal to the proportion of the total disputed amount that the Independent
Accountant finds in favor of Parent.  The amount of the fees and expenses of the
Independent Accountant to be paid by the Stockholders will be advanced by Parent
and reimbursed from future Earnout Holdback Amounts.  Except as provided in the
preceding sentence, all other costs and expenses incurred by the parties in
connection with resolving any dispute hereunder before the Independent
Accountant will be borne by the party incurring such cost and expense.
 
(e)           The term “Final Balance Sheet” will mean the definitive Closing
Balance Sheet agreed to by Holder Representative and Parent in accordance with
Section 2.08(c) or resulting from the determination made by the Independent
Accountant in accordance with Section 2.0(d).  The term “Final Adjustment
Amount,” which may be positive or negative, will mean the difference, if any,
between the Final Working Capital as finally determined and the Estimated
Working Capital.  The date on which the Final Adjustment Amount is finally
determined in accordance with this Section 2.08 is hereinafter referred as to
the “Determination Date.”
 
(f)           Upon final determination of the Final Adjustment Amount in
accordance with this Section 2.08, the Final Adjustment Amount shall be remitted
as follows:
 
(i)           if the Final Adjustment Amount is a positive number, then,
promptly following the Determination Date, and in any event within five (5)
Business Days of the Determination Date, Parent shall pay to those Stockholders
who were or are entitled to receive a payment at Closing pursuant to Section
2.05 (c) or (d), the Final Adjustment Amount, together with interest thereon
from the Closing Date to the date of payment at LIBOR, less any fees owed to any
of Company’s Representatives in connection therewith, in accordance with the
following;  32% of such amounts will paid to  holders of Company Common Stock,
pro rata in accordance with their Applicable Percentage, and 68% of such amounts
will be paid to the holders of Company Series A Preferred pro rata in accordance
with their Applicable Percentage;
 
(ii)           if the Final Adjustment Amount is a negative number, then, an
amount equal to the Final Adjustment Amount, together with interest thereon from
the Closing Date to the date of payment at LIBOR, will be deducted, first, from
the Escrow Fund and, if not paid in full from the Escrow Fund, from future
Earnout Holdback Amounts.
 
2.09           Earn-Out.  As additional consideration for Company Capital Stock,
Parent shall pay certain earn-out amounts to those Stockholders who were
entitled to receive a Closing Payment computed in accordance with, and subject
to, the provisions of Schedule 2.09 (“Earn-Out Payments”) in accordance with
their Applicable Percentages; provided, that (A) 45% of the portion of any
Earn-Out Payment that is otherwise payable to the holders of Company Common
Stock will be reduced (but not below zero) by the sum of (i) any unpaid amounts
owed to Parent pursuant to Section 2.08(f), plus (ii) the amount of any
indemnification payment owed to any Parent Indemnitees under Article VII that
has not been paid from the Escrow Fund, plus (iii) the amount, if any, by which
any Unresolved Claim exceeds any associated Retained Amounts, and (B) if the sum
described in the preceding clause (A) exceeds 45% of the portion of such
Earn-Out Payment that was otherwise payable to the holders of Company Common
Stock, 45% of the portion of any Earn-Out Payment that is otherwise payable to
the holders of Company Series A Preferred will be reduced (but not below zero)
by the amount of such excess.  The aggregate dollar amount of funds retained
under this Section 2.09 related to a properly asserted

 
-17-

--------------------------------------------------------------------------------

 
 
Unresolved Claim (each an “Earnout Holdback Amount”) shall be retained until
Final Resolution of such Unresolved Claim, and upon such Final Resolution any
remaining balance of the Earnout Holdback Amount for such Unresolved Claim,
after application of, first, any Retained Amounts and, second, any Earnout
Holdback Amounts to satisfy any amounts required to be paid to Parent pursuant
to Final Resolution of such Unresolved Claim (and in no case longer than five
(5) Business Days from such Final Resolution), shall be promptly paid to the
former holders of Company Capital Stock, in accordance with their Applicable
Percentages, in each case less any amounts required by Law to be withheld or
deducted; provided, however, upon any distribution of Retained Amounts or
Earnout Holdback Amounts after Final Resolution of Unresolved Claims, the former
holders of Series A Preferred shall receive 100% of their Applicable Percentages
of the Earnout Holdback Amount retained pursuant to clause (B) of the preceding
sentence prior to any distribution of the Earnout Holdback Amount retained
pursuant to clause (A) of the preceding sentence to the holders of Company
Common Stock.
 
2.10           Escrow.
 
(a)           In connection with the Closing, for and on behalf of the holders
of Company Capital Stock, Parent shall deliver to SunTrust Bank, N.A., as escrow
agent (the “Escrow Agent”), pursuant to an escrow agreement substantially in the
form of Exhibit B (the “Escrow Agreement”) among Parent, the Holder
Representative and the Escrow Agent, an amount of the Base Purchase Price equal
to the Escrow Amount, to be held in a fund (together with interest and other
investment proceeds thereon, the “Escrow Fund”) in accordance with the terms
thereof.
 
(b)           On the first anniversary of the Closing Date, the Escrow Agent
shall pay to those Stockholders who were entitled to receive a Closing Payment,
in each case less any amounts required by Law to be withheld or deducted, an
aggregate of 50% of the Escrow Fund, less the sum of (i) any amounts paid out of
the Escrow Fund pursuant to Sections 2.08(f) or Article VII and (ii) the
aggregate dollar amount of any Unresolved Claims, in accordance with the
procedures set forth in Section 2.10(e); provided that, if the aggregate dollar
amount of any Unresolved Claims plus any amounts previously paid out of the
Escrow Fund pursuant to Section 2.08(f) and Article VII would exceed 50% of the
Escrow Fund and Earnout Holdback Amount then held by Parent, the aggregate
amount of the then remaining Escrow Amount shall be retained in the Escrow
Fund.  
 
(c)           On the date that is two years after the Closing Date, the Escrow
Agent shall pay to those Stockholders who were entitled to receive a Closing
Payment, in each case less any amounts required by Law to be withheld or
deducted, the remainder of the Escrow Fund, less the aggregate dollar amount of
any Retained Amounts, if any, in accordance with the procedures set forth in
Section 2,10(e).
 
(d)           The aggregate dollar amount of funds retained under Section
2.10(b) or Section 2.10(c) related to a properly asserted Unresolved Claim shall
remain in the Escrow Fund until Final Resolution of such Unresolved Claim, and
upon such Final Resolution any remaining balance of the Retained Amount for such
Unresolved Claim, after application of such Retained Amount to pay to Parent any
amounts required to be paid pursuant to Final Resolution of such Unresolved
Claim, shall be promptly paid to the former holders of Company Capital Stock in
 
 
-18-

--------------------------------------------------------------------------------

 
 
accordance with their Applicable Percentages, in each case less any amounts
required by Law to be withheld or deducted.
 
(e)           Payments pursuant to Section 2.10(b) and 2.10(c) shall be made in
the following manner:
 
(i)           To the extent the amounts to be distributed pursuant to Section
2.10(b) or 2.10(c) represent the Escrow Deposit, 32% of such amounts shall be
distributed to holders of Company Common Stock, pro rata, in accordance with
their Applicable Percentages, and 68% of such amounts shall be distributed to
the holders of Company Series A Preferred, pro rata, in accordance with their
Applicable Percentages; and
 
(ii)           To the extent there are any other amounts to be distributed
pursuant to 2.10(c), other than as set forth above, such amounts shall be
distributed 32% to holders of Company Common Stock, pro rata, in accordance with
their Applicable Percentages, and 68% to the holders of Company Series A
Preferred, pro rata, in accordance with their Applicable Percentages.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY
 
Except as set forth in the Disclosure Schedules, Company represents and warrants
to Parent and Sub the following matters both as of the date of this Agreement
and as of the Closing Date (except to the extent that a representation or
warranty expressly states that such representation or warranty is made only as
of an earlier date or as of the date of this Agreement):
 
3.01           Existence and Power.  Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of
Delaware.  Company has all power and authority required to use or own its
property and assets that it purports to use or own and to carry on its business
as now conducted.  Company is duly qualified to do business as a foreign
corporation and is in good standing in the State of California and in each other
jurisdiction (if any) where the character of the property owned or leased by it
or the nature of its activities makes such qualification necessary.  Section
3.01 of the Disclosure Schedules sets forth a list of those jurisdictions in
which Company is so qualified to do business.  True and complete copies of
Company’s amended and restated certificate of incorporation and bylaws, as
currently in full force and effect, have been provided to Parent (the “Company
Governing Documents”).  Company has delivered to Parent true and complete copies
of all documents filed with any state authority with respect to any merger,
consolidation or reincorporation in which Company has been a participant, if
any.
 
3.02           Authorization; Binding Effect.  Company has all requisite power
and authority required to enter into this Agreement and each other Transaction
Document, to perform its obligations hereunder and thereunder and to consummate
the Merger and the other transactions contemplated hereby and thereby
(collectively, the “Transactions”).  The execution, delivery and performance of
this Agreement and the other Transaction Documents by Company and the
consummation by Company of the Transactions have been duly authorized by all
necessary corporate or other action on the part of Company in accordance with
the laws of the State of

 
-19-

--------------------------------------------------------------------------------

 
 
Delaware other than the approval of the Stockholders in accordance with the DGCL
and the Company Governing Documents.  This Agreement has been duly executed and
delivered to Parent and Sub by Company and constitutes a valid and binding
agreement of Company enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  All other
Transaction Documents delivered at Closing by Company will be duly and validly
executed by Company.  The Board of Directors of Company, by resolutions duly
adopted at a meeting duly called and held or by a unanimous written consent in
lieu of a meeting, has determined that the Transactions are in the best
interests of Company and the Stockholders, has approved this Agreement and the
Merger and authorized the execution of this Agreement and has recommended to the
Stockholders approval and adoption of this Agreement and the Merger.
 
3.03           Governmental Authorization and Consents.  Except for those
Consents, filings or notices set forth in Section 3.03 of the Disclosure
Schedules and Requisite Shareholder Approval no Consent of, filing with, or
notice to, any Governmental Authority, lender, lessor, creditor, Stockholder or
any other Person is required by Company in connection with the execution,
delivery and performance by Company of this Agreement, any other Transaction
Document, or the consummation of the Transactions.
 
3.04           Non-contravention.  The execution and delivery of the Transaction
Documents by Company, the performance by Company of its obligations under the
Transaction Documents, and the consummation of the Transactions do not and will
not (i) contravene or conflict with any of the Company Governing Documents, (ii)
assuming compliance with the matters referred to in Section 3.03, contravene or
conflict with any applicable provision of any Law binding upon or applicable to
Company in any material respect, (iii) assuming compliance with the matters
referred to in Section 3.03 and except as set forth in Section 3.04 of the
Disclosure Schedules, require notice, or constitute a Default, under any
provision of any Contract binding upon Company or by which Company’s assets or
properties may be bound or subject, or any Permit held by Company, or (iv)
result in the creation or imposition of any Lien on any of Assets of Company.
 
3.05           Capitalization.
 
(a)           The authorized Company Capital Stock consists of 25,000,000 shares
of Company Common Stock and 5,250,000 shares of Series A Preferred.  As of the
date hereof, 9,943,000 shares of Company Common Stock, and 4,992,704 shares of
Company Series A Preferred have been issued and are outstanding.  All issued and
outstanding shares of Company Capital Stock have been duly authorized and
validly issued, are fully paid and nonassessable and were not issued in
violation of any preemptive or similar rights created by statute, the Company
Governing Documents or any Contract to which Company is a party or by which it
is bound, and have been issued in compliance with applicable federal, state and
foreign securities or “blue sky” Laws.  Section 3.05(a) of the Disclosure
Schedules sets forth, as of the date hereof, the name of each holder of shares
of Company Capital Stock and the number of shares of Company Capital Stock held
of record by each such Stockholder.  There are no accrued or unpaid dividends
with respect to any issued and outstanding shares of Company Capital
Stock.  Other than the shares of Company Capital Stock issued and outstanding as
of the date hereof and shares of Company
 
 
-20-

--------------------------------------------------------------------------------

 

Common Stock issued after the date hereof upon exercise of Company Options
outstanding as of the date hereof, there are no issued or outstanding shares of
Company Capital Stock.
 
(b)           As of the date hereof, except as set forth in Section 3.05(b) of
the Disclosure Schedule, there are no outstanding options, warrants, calls,
rights of conversion or other rights, agreements, arrangements or commitments of
any kind or character, whether written or oral, relating to the Company Capital
Stock to which Company is a party, or by which it is bound, obligating Company
to issue, deliver or sell, or cause to be issued, delivered or sold, any shares
of Company Capital Stock or any securities or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire
from Company or any other Person, any shares of Company Capital Stock and no
such convertible or exchangeable securities or obligations are, or as of the
Closing will be, outstanding, other than shares of Company Common Stock issuable
upon conversion of Company Series A Preferred.
 
(c)           Except as set forth in Section 3.05(c) of the Disclosure
Schedules, there are (i) no Contracts relating to the Company Capital Stock to
which Company is a party, or by which it is bound, obligating Company to
repurchase, redeem or otherwise acquire any issued and outstanding shares of
Company Capital Stock or any Company Option, (ii) no outstanding or authorized
stock appreciation, phantom stock or other similar rights with respect to
Company, and (iii) except for the agreements that terminate in accordance with
their terms at or prior to the Effective Time, no other voting trusts,
stockholder agreements, proxies or other agreements or understandings in effect
to which Company is a party, or by which it is bound, with respect to the
governance of Company or the voting or transfer of any shares of Company Capital
Stock.
 
3.06           Subsidiaries/Interests.  Company does not have any Subsidiaries,
does not have any equity or membership interest, minority or otherwise, in any
other Person, and does not have any partnership, joint venture or limited
liability company agreement, Contract or right concerning an equity or
partnership interest in another Person.
 
3.07           Title to Properties; Absence of Liens; Sufficiency of Assets.
 
(a)           Company has indefeasible legal and beneficial title to or
sufficient other valid and enforceable rights to possess and use or, in the case
of its leased property and assets, valid leasehold interests in, all of its
assets and properties, free and clear of all Liens, except (i) as set forth in
Section 3.07(a) of the Disclosure Schedules, (ii) for Liens for Taxes not yet
due and payable, and (iii) for Liens that do not materially detract form the
value of the property or asset subject thereto or materially impair the
operations of the Company (collectively, “Permitted Liens”).   All assets and
property owned or leased by Company are in good operating condition and repair,
ordinary wear and tear excepted, and are usable in the ordinary course of
business consistent with Company’s past practices.
 
(b)           There are no Claims affecting Company’s assets or properties
pending or, to Company’s Knowledge, threatened which might materially detract
from the value, interfere with any present use or adversely affect the
marketability of any such property or assets.
 
(c)           The assets and property owned or leased by Company constitute all
of the assets and property used or held for use in connection with the business
of Company and, to

-21-

--------------------------------------------------------------------------------


 
Company’s Knowledge, constitute all of the assets and property necessary to
conduct such business as currently conducted by Company.
 
3.08           Financial Statements; Related Information.
 
(a)           Section 3.08 of the Disclosure Schedules sets forth true, correct
and complete copies of the Annual Financial Statements and Interim Financial
Statements for periods ending prior to the date hereof (the “Financial
Statements”).  The Financial Statements (i) were prepared from the books and
records of Company and fairly present, in all material respects, the
consolidated financial position of Company as of the dates thereof and their
consolidated results of operations and cash flows for the periods then ended,
(ii) were prepared as historically applied by Company on a consistent basis
(subject in the case of Interim Financial Statements to normal recurring
year-end adjustments and the absence of notes thereto), and (iii) except as
indicated therein, reflect all Claims against and all debts and liabilities of
Company, fixed or contingent, as at the respective dates thereof required to be
reflected or disclosed therein as historically applied by Company on a
consistent basis (subject in the case of Interim Financial Statements to normal
recurring year-end adjustments and the absence of notes thereto).
 
(b)           Reserves for warranty claims, liabilities and bad debts on the
Financial Statements reflect all facts and circumstances which were known to the
management of Company as of each date such Financial Statements were prepared
and are sufficient to pay for such warranty claims, liabilities, bad debts,
estimates to complete and amounts payable.  Company does not hold any inventory
for sale.
 
(c)           Company has not entered into any off balance sheet financial
arrangements, including any transaction involving a hedge or derivative
financial instrument.
 
3.09           Absence of Certain Changes.
 
 Since July 31, 2008, Company has conducted its business in the ordinary course
consistent with past practice and, except as disclosed in Section 3.09 of the
Disclosure Schedules or as otherwise approved by Parent in writing, there has
not been:
 
(a)           a Material Adverse Effect and there have been no events,
occurrences or developments which are reasonably likely to result in a Material
Adverse Effect;
 
(b)           (i) any declaration, setting aside or payment of any dividend or
other distribution with respect to any shares of capital stock or member
interests of Company, (ii) any repurchase, redemption or other acquisition by
Company of any outstanding shares of capital stock or options of Company, (iii)
any grants or issuances of options or other rights to acquire any capital stock
of Company or transfers, issuances, sales or disposals of any shares of capital
stock or rights to acquire capital stock of Company, or (iv) any
recapitalization, reclassification or like change in the capitalization of
Company;
 
(c)           any acquisition by Company of material assets, including stock or
other equity interest, from any Person (whether by merger, consolidation or
combination or acquisition of stock or assets) or any sale, lease, license or
other disposition of material assets or property of Company, other than in the
ordinary course of business consistent with past practices;
 
-22-

--------------------------------------------------------------------------------




(d)           any incurrence (excluding trade payables incurred in the normal
course of business), assumption or guarantee by Company of any indebtedness for
borrowed money;
 
(e)           any express creation or assumption by Company of any Lien (other
than Permitted Liens) on any asset;
 
(f)           any making of any loan, advance or capital contribution to or
investment in any Person, excluding any advance to any employee not in excess of
$10,000 cumulatively made in the ordinary course of business consistent with
past practices relating solely to advancement of payroll, travel and other
business expenses;
 
(g)           any condemnation, seizure, damage, destruction or other casualty
loss (whether or not covered by insurance) affecting the assets, properties or
business of Company and, to Company’s Knowledge, no such loss is threatened;
 
(h)           any material transaction or commitment made, or any Material
Contract entered into, amended or terminated by Company or any relinquishment by
Company of any Material Contract or other material right, other than those
contemplated by this Agreement;
 
(i)           any change in any method of accounting or accounting practice by
Company;
 
(j)           except as contemplated under this Agreement, any (i) grant of any
severance or termination pay to any director, officer, employee or independent
contractor of Company except pursuant to the severance policies of Company
existing on the date hereof, (ii) commencement or renewal of any expiring
Employee Plan (or any amendment to any existing Employee Plan) with any
director, officer, employee or independent contractor of Company, except
renewals of insurance coverage in connection with Employee Plans, (iii) entering
into of any Employee Plan with a Person providing for compensation, bonus or
other benefits, (iv) payment of or provision for any bonus, stock option, stock
purchase, profit sharing, deferred compensation, pension, retirement or other
similar payment or arrangement to any director, officer, employee or independent
contractor of Company, except pursuant to such arrangements existing on the date
hereof, (v) material increase in coverage or benefits payable under any existing
Employee Plan, (vi) any other increase in compensation, bonus or other benefits
payable to any director, officer, employee or independent contractor of Company
other than increases in the ordinary course of business consistent with past
practice of Company, or (vii) waiver of or significant modification to any
non-solicitation or non-competition provisions of any employment agreement or
other Contracts.
 
(k)           any capital expenditure, or commitment for a capital expenditure,
for additions or improvements to property, plant and equipment in excess of
$10,000 individually or $50,000 in the aggregate;
 
(l)           except for capital expenditures and commitments referred to in
paragraph (l) above, any (i) acquisition, lease, license or other purchase of,
or (ii) disposition, assignment, transfer, license or other sale of, any
tangible assets or property or Intellectual Property in one or more
transactions, or any commitment in respect thereof, that involved or involve
payments of $5,000 or more;

 
-23-

--------------------------------------------------------------------------------


 
(m)           a cancellation, compromise or settlement of any material debt or
pending or threatened claim or waiver or release of any material right of
Company;
 
(n)           any material adverse change in Company’s relations with its
material customers, distributors, suppliers or agents;
 
(o)           any delay or postponement by Company in the payment of accounts
payable and other liabilities outside the ordinary course of business; or
 
(p)           any Contract entered into, other than this Agreement, to take any
actions, or cause to be taken, any of the actions specified in this Section
3.09.
 
3.10           Related Person Transactions.  Except as set forth in Section 3.10
of the Disclosure Schedules, no Related Person of Company presently or since
December 31, 2007: (i) owns or has owned, directly or indirectly, any interest
in (excepting not more than five percent (5%) stock holdings for investment
purposes in securities of publicly held and traded companies), or is an officer,
director, employee or consultant of, any Person which is, or is engaged in
business as, a competitor, lessor, lessee, customer, distributor, sales agent,
or supplier of Company; (ii) owns or has owned, directly or indirectly, in whole
or in part, any tangible or intangible property that Company uses or the use of
which is necessary or desirable for the conduct of Company’s businesses;
(iii) has or had any cause of action or other Claim whatsoever against, or owes
or owed any amount to, Company; or (iv) on behalf of Company, has made any
payment or commitment to pay any commission, fee or other amount to, or purchase
or obtain or otherwise contract to purchase or obtain any goods or services
from, any corporation or other Person of which any officer, director or manager
of Company, or an immediate family member of the foregoing, is a partner or
stockholder (excepting stock holdings solely for investment purposes in
securities of publicly held and traded companies).  Section 3.10 of the
Disclosure Schedules contains a complete list of all Contracts between Company
and any Related Person (collectively, the “Related Person Agreements”) entered
into on or prior to the date of this Agreement or contemplated under this
Agreement to be entered into before Closing (other than those Contracts entered
into after the date of this Agreement for which Parent has given its prior
written consent pursuant to Section 5.01).  Except as described in Section 3.10
of the Disclosure Schedules, Company is not a party to any transaction with any
Related Person on other than arm’s-length terms.
 
3.11           Material Contracts.
 
(a)           Section 3.11(a) of the Disclosure Schedules identifies, as of the
date of this Agreement, any agreement to which the Company is a party or by
which it is bound (whether oral or written), (each a “Material Contract”):
 
(i)           any Real Property Lease or lease for personal property;
 
(ii)           any Contracts in excess of $10,000 up to an aggregate of $50,000
for the purchase of materials, Software, supplies, goods, services, equipment or
other assets;
 
-24-

--------------------------------------------------------------------------------


 
(iii)           any sales, distribution or other similar agreements in excess of
$10,000, up to an aggregate of $50,000, other than ordinary course purchase
orders,  providing for the sale by Company of materials, supplies, goods,
services, equipment or other assets;
 
(iv)           any Contract (i) relating to the acquisition or disposition of
any business (whether by merger, sale of stock, sale of assets or otherwise) or
(ii) the sole or primary purpose of which is Company’s obligation not to
disclose the confidential information of a third Person, other than
non-disclosure and confidentiality agreements entered into in the ordinary
course of business;
 
(v)           any Contract under which Company agrees to indemnify any party
other than in the ordinary course of business and any bonds or agreements or
guarantees in which Company acts as surety or guarantor; and
 
(vi)           any Employee Plan with Company’s current or former directors,
managers, officers, employees or independent contractors.
 
(b)           Each Material Contract constitutes a valid and binding obligation
of Company, is in full force and effect and is enforceable against it and, to
Company’s  Knowledge, each other party thereto, in accordance with its terms,
subject to general equitable principles (regardless of whether such
enforceability is considered in a proceeding at equity or at law), and except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws of general application relating
to creditors’ rights.  Company has paid in full all amounts due under the
Material Contracts which are due and payable or accrued in accordance with
Company’s historical practices, all amounts due to others under the Material
Contracts (and have recognized revenues due from others thereunder in accordance
Company’s historical practices), and have satisfied in full or provided for all
of their liabilities and obligations under the Material Contracts which are due
and payable, except amounts or liabilities disputed in good faith by Company for
which adequate reserves have been set aside.  Neither Company nor, to Company’s
Knowledge, any other party is in material Default under any Material Contract,
and Company has complied in all material respects with all of the terms and
obligations resulting from the termination of any Material Contract.  Since
December 31, 2007, Company has not received any written notice that Company is
in Default under any Material Contract, and, to Company’s Knowledge, no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute any material Default by Company.
 
(c)           Except as set forth in Section 3.11(c), Company does not intend,
and, to Company’s Knowledge, no other Person intends to terminate (whether for
cause or convenience) or declare a Default under any Material Contract before
expiration of its stated term, if any other than as expressly contemplated by
this Agreement.  Except as set forth in Section 3.11(c)(i) of the Disclosure
Schedules, no Claim for material  Default under any Material Contract is pending
or, to Company’s Knowledge, threatened against Company.  To Company’s Knowledge,
there are no pending renegotiations of, or outstanding rights to renegotiate any
amounts paid or payable under any Material Contract, and no Person has made a
written demand to Company for any such renegotiation.

 
-25-

--------------------------------------------------------------------------------

 
 
3.12           No Undisclosed Material Liabilities.  There are no Liabilities of
Company of any kind whatsoever, including any Liability for Taxes (whether
accrued, contingent, absolute, determined, determinable or otherwise), and, to
Company’s Knowledge, there are no existing conditions, situations or
circumstances which reasonably would be expected to result in such a Liability,
other than:
 
(a)           Liabilities disclosed or provided for in the Recent Balance Sheet;
 
(b)           Liabilities incurred in the ordinary course of business consistent
with past practice since the Recent Balance Sheet Date, which individually or in
the aggregate are not material;
 
(c)           Liabilities for Taxes accrued but not yet due and payable;
 
(d)           Liabilities disclosed in Section 3.12(d) of the Disclosure
Schedules; and
 
(e)           Liabilities which are specifically taken into account in
determining Working Capital and reflected in the Estimated Balance Sheet.
 
3.13           Litigation.  Except as set forth in Section 3.13 of the
Disclosure Schedules, there is no Claim pending against or, to Company’s
Knowledge, threatened against or affecting Company or any of their respective
officers, directors or managers in their capacity as such before any
Governmental Authority.  Company is not subject to any judgment, order or
decree.  There are no Claims pending by Company or which Company presently
intends to initiate.
 
3.14           Compliance with Laws and Orders.  Company is not in material
Default under, has not materially Defaulted, and is not, and to Company’s
Knowledge, has not been, under investigation with respect to or been threatened
to be charged with or given notice of any material Default under any Law
applicable to its business, properties, assets and operations.  Since December
31, 2007, Company has not received any written notice from any Governmental
Authority to the effect that Company is not in compliance with any Law
applicable to its business, properties, assets and operations.
 
3.15           Permits.  Section 3.15 of the Disclosure Schedules correctly sets
forth a list of each material license, franchise, permit, order, registration,
certificate, approval or other similar authorization of a Governmental Authority
affecting, or relating in any way to, the assets or business of Company (each a
“Permit”), and each pending application for any Permit, together with the name
of the Governmental Authority issuing such Permit or with which such application
is pending.  Company has all Permits required to carry on its business as now
conducted.  Except as set forth in Section 3.15 of the Disclosure Schedules, (i)
the Permits are valid and in full force and effect, (ii) Company has not or has
not been in material Default under, and, to Company’s Knowledge, no condition
exists that, with notice or lapse of time or both, would constitute a material
Default under, any Permit, (iii) no proceeding is pending or, to Company’s
Knowledge, threatened, to revoke or limit any Permit, and (iv) none of the
Permits will be terminated or impaired or become terminable, in whole or in
part, as a result of the Transactions contemplated hereby.  Company is in
compliance in all material respects with the terms of such Permits and, since
December 31, 2007, Company has not received any written notice from any
Governmental Authority to the effect that Company is not in compliance with any
Permit.
 
 
-26-

--------------------------------------------------------------------------------

 


3.16           Intellectual Property.
 
(a)           Ownership; Sufficiency.
 
(i)           Company Intellectual Property consists of and comprises all of the
Intellectual Property (A) used in or required to conduct the business of Company
as conducted immediately prior to the Effective Time and (B) immediately
following the Effective Time, sufficient for the Surviving Corporation to
conduct the business of Company as conducted immediately prior to the Effective
Time and to perform Company’s obligations under all Contracts to which it is a
party, except to the extent the ability to use or exploit any Company
Intellectual Property is affected by any contract, agreement or covenant by
which the Surviving Corporation or any of its affiliates is bound.
 
(ii)           Section 3.16(a)(ii) of the Disclosure Schedules contains a
complete list of (A) all Licensed Intellectual Property, Registered Intellectual
Property, and Owned Intellectual Property and (B) all products and services that
are distributed, sold, or licensed by Company as of the date of this
Agreement.  Company owns the entire right, title and interest in the Owned
Intellectual Property, and to Company’s Knowledge all such Owned Intellectual
Property is now valid and enforceable and in full force and effect at the
Effective Time.  To Company’s Knowledge, no Owned Intellectual Property is
subject to any actions or Claims that challenge the validity or scope of
Company’s rights therein.
 
(iii)           Company owns all Intellectual Property developed by former and
current personnel of Company (including employees, contract workers, temporary
workers and agents) during and in the course of their employment or contract
with or by Company.
 
(iv)           Except as indicated in Section 3.16(a)(iv) of the Disclosure
Schedules, all of Company’s former employees who were involved in the
development for Company of any Intellectual Property, as conducted as of the
date of this Agreement, have executed valid and enforceable agreements that: (A)
assign to Company all such Intellectual Property rights developed by such former
employees during and in the course of their employment by Company and (B)
protect the confidential information of Company and third parties in the
possession of Company from unauthorized use or disclosure.  Except as indicated
in Section 3.16(a)(iv) of the Disclosure Schedules, all of Company’s current and
former consultants, contractors, contract workers, temporary workers, agents and
other consultants who have contributed to or participated in the conception,
reduction to practice or development of any Owned Intellectual Property; (x)
have been a party to a valid and enforceable agreement with Company that accords
Company full and exclusive and original ownership of all Intellectual Property
developed by such individuals for the Company; or (y) have executed valid and
enforceable instruments of assignment in favor of Company as assignee, such
instruments conveying to Company effective and exclusive ownership (including a
waiver of any applicable moral rights therein) of all such Intellectual
Property; and (z) have executed valid and enforceable agreements protecting the
confidential information of Company and third parties in the possession of
Company from unauthorized use and disclosure.
 
(b)           Adverse Effect.  The execution and delivery of this Agreement and
the Transaction Documents by Company and the consummation by Company of the
Transactions
 
 
-27-

--------------------------------------------------------------------------------

 
 
contemplated by this Agreement will neither result, before or after the Closing,
in any termination or loss or impairment of, or give rise to any Lien on, nor
require payment of any fee to any third party owners of, any Company
Intellectual Property.
 
(c)           Encumbrances.  Company has not assigned, hypothecated or otherwise
encumbered title in and to any of the Owned Intellectual Property, and Company
has not made or entered into any covenants and agreements not to assert or
enforce any Owned Intellectual Property against, another Person (other than
licenses and rights granted pursuant to the contracts listed in Section 3.16(c)
of the Disclosure Schedule or pursuant to non-exclusive licenses granted to end
user customers in the ordinary course of business).  The Owned Intellectual
Property is free and clear of any Liens (other than licenses and rights granted
pursuant to the contracts listed in Section 3.16(c) of the Disclosure Schedule
or pursuant to non-exclusive licenses granted to end user customers in the
ordinary course of business).  Company is not obligated to pay any further sums
to another Person for or based on the prior use of Company Intellectual
Property.  Company does not have any Contract to pay any former or current
personnel of Company (including employees, contract workers, temporary workers
and agents) any sums for Company’s use of any Owned Intellectual Property.
 
(d)           Infringement. To the Company’s Knowledge, (i) the current
operation of the businesses of Company does not infringe, misappropriate, or
violate the terms of license of any Intellectual Property or Intellectual
Property right of any third party, and (ii) no third party is infringing or has
infringed any Owned Intellectual Property.  Company has not received any notice
alleging that the conduct of Company’s business infringes, misappropriates, or
violates the terms of license of any Intellectual Property or Intellectual
Property rights of any third party. There is no Claim pending or, to Company’s
Knowledge, threatened, in each case against the Company, which challenges the
validity, enforceability or ownership of any Owned Intellectual
Property.  Except as disclosed in Schedule 3.16(d), Company has not been sued at
any time for infringing any Intellectual Property or Intellectual property right
of another Person.  There are no Claims of infringement of Intellectual Property
or Intellectual Property rights pending or, to Company’s Knowledge, threatened
against any Person who would be entitled to indemnification by Company for such
Claims.  Other than pursuant to the contracts listed in Section 3.16(d) of the
Disclosure Schedules, Company has not entered into any Contracts that contain
express indemnification provisions obligating Company to indemnify any other
party against any charge that a deliverable delivered by Company to such party
infringes any Intellectual Property or Intellectual Property rights of another
Person.
 
(e)           Know-How.  Except as disclosed in Section 3.16(e) of the
Disclosure Schedules, there have been no disclosures by Company to any other
Person, other than disclosures to Persons who are bound to hold such information
in confidence pursuant to valid and enforceable agreements or obligations or
otherwise by operation of Law, of any confidential information that Company
holds as a trade secret and that is material to the operation of the business of
Company, the unauthorized public disclosure of which was, is or could result in
a Material Adverse Effect. To Company’s Knowledge, no material breach or other
violation of such confidentiality agreements or obligations (including, without
limitation, any breach or violation that materially lessens the value of any
material trade secret of Company) exists.
 
 
-28-

--------------------------------------------------------------------------------

 
 
(f)           Protection.  Company has taken all reasonable measures to (i)
protect the proprietary nature of the Owned Intellectual Property, and has
implemented policies therefor, and (ii) ensure the physical and electronic
protection of trade secrets from unauthorized access, disclosure, use or
modification.  To Company’s Knowledge, no acts or omissions have occurred that
would invalidate, reduce or eliminate, in whole or in part, the enforceability,
scope or value of, or Company’s entitlement to use any material trade secret or
other Intellectual Property referenced in Section 3.16(a), or otherwise impair
Company’s business as it is presently conducted.
 
(g)           Joint Ownership.  No Owned Intellectual Property is owned jointly
by Company with a third party where an accounting is due to a joint owner for
any exploitation of such Intellectual Property.
 
(h)           No Embedded Third Party Software.  No Owned Intellectual Property
contains or requires to function any Software (“Third Party Software”) that is
owned by or proprietary to any third party, including any Third Party Software
that is a part of, embedded in, linked to (whether by static or dynamic linking)
or otherwise incorporated in or into the Owned Intellectual Property, except for
Third Party Software that is identified as such in (a) a log-on flash screen or
“About” file embedded in the Owned Intellectual Property that is displayed to or
readily accessible by a normal end-user thereof and/or (b) as disclosed in
Section 3.16(h) of the Disclosure Schedules.  For clarity, this Section 3.16(h),
and the term “Third Party Software,” applies to and includes, COTS Software,
Open-Source Materials and any other software or software code owned by or
proprietary to any third party, whether or not separately compliable or
separately available.
 
(i)           Open-Source Materials.  Except as disclosed in Section 3.16(i) of
the Disclosure Schedules, Company does not use in its business, and none of the
Software owned, used or distributed by Company incorporates, includes or is
otherwise derived from or dependent upon, any Open Source Materials, and no
Company use of use of any Open Source Materials (i) creates, or purports to
create, material obligations for Company or (ii) grants, or purports to grant,
to any third party, any rights or immunities in any of Company’s Software when
distributed by Company to a third party (including Company using any Open Source
Materials that require, as a condition of use, modification and/or distribution
of such Open Source Materials that other Software incorporated into, derived
from or distributed with such Open Source Materials be disclosed or distributed
in source code form, be licensed for the purpose of making derivative works or
be redistributable at no charge).
 
(j)           No Viruses.  All websites owned or operated by the Company are fit
in all material respects for their respective intended purposes and perform in
all material respects as intended.  Except as indicated on Section 3.16(j) of
the Disclosure Schedules, Company has used its reasonable efforts and up-to-date
versions of commercially available anti-Virus products and services to ensure
that (i) all Owned Intellectual Property is free of all known Viruses and (ii)
all Owned Intellectual Property does not and shall not contain any code, feature
or function designed to (x) disable the Owned Intellectual Property or render it
incapable of processing data or (y) enable Company or any third party to (A)
discontinue the effective use by the Surviving Corporation of any such
Intellectual Property; (B) access, erase, destroy, corrupt or modify any data
without Parent’s knowledge and consent; or (C) bypass any internal or external
security measure without Parent’s prior knowledge and consent, in each case,
other than any code, feature or function designed for Company for rendering
computer network operations services,
 
 
-29-

--------------------------------------------------------------------------------

 
 
information assurance and cybersecurity technology services relating to
information leakage detection and prevention, insider communications and threat
detection, internet/intranet usage monitoring and external network
surveillance.  Company shall immediately provide to Parent written notice in
reasonable detail upon becoming aware of the existence of any Virus or any of
the foregoing features or functions contained in Company Intellectual Property.
 
3.17           Taxes.
 
        (a)           Except as otherwise set forth in Section 3.17(a) of the
Disclosure Schedules, (i) Company has timely filed all Tax Returns, taking into
account any properly granted extensions of time to file, with the appropriate
taxing authorities, and such Tax Returns are correct and complete in all
material respects; (ii) all Taxes due and owed by Company, at the date hereof
(other than Taxes contested in good faith and for which reserves have been
established), whether or not shown on any Tax Return, have been timely paid
taking into account any properly granted extensions of time to file; (iii)
Company has complied with all rules and regulations relating to the withholding
of Taxes and the remittance of withheld Taxes in connection with any amounts
paid or owing to any employee, independent contractor, creditor, taxing
authority, stockholder or other third party for which Company is responsible;
(iv) Company has not waived any statute of limitations in respect of its Taxes
or agreed to any extension of time with respect to a Tax assessment of
deficiency; (v) Company  has not been, at any time, a “United States Real
Property Holding Corporation” within the meaning of Section 897(c)(2) of the
Code; ; (vi) Company has not engaged in any transaction that the Internal
Revenue Service has determined to be a Tax avoidance transaction and identified
by notice, regulation, or other form of published guidance as a listed
transaction, as set forth in Treasury Regulation Section §1.6011-4(b)(2), and
Company has not engaged in a “reportable transaction,” as set forth in Treasury
Regulation Section §1.6011-4(b) or any similar provision of state, local, or
non-U.S. law, including any transaction that is the same or substantially
similar to a listed transaction; (vii) Company has not submitted a request for a
ruling to the IRS or a state tax authority; (viii) Company has not at any time
made, changed or rescinded any express or deemed election relating to Taxes that
is not reflected in any Tax Return; (ix) Company has not at any time changed any
of its methods of reporting income or deductions for Tax purposes from those
employed in the preparation of its Tax Returns; (x) Company has not been a
member of an affiliated group of corporations within the meaning of Section
1504(a) of the Code that has filed or at any time was required to file a
consolidated federal income tax return for any taxable period, and Company has
not been a member of an affiliated group of corporations that has filed or at
any time was required to file a consolidated, combined or unitary income tax
return under provisions of state, local or foreign tax Law comparable to Section
1504(a) of the Code for any taxable period; (xi) Company has no obligation under
any Contract with any other Person with respect to Taxes of such other Person
(including pursuant to Treasury Regulations Section 1.1502-6 or comparable
provision of state, local or foreign tax Law), including any liability for Taxes
as a transferee or successor, by contract or otherwise; (xii) the unpaid Taxes
of Company (A) do not exceed the reserve for Tax liability (excluding any
reserve for deferred Taxes established to reflect temporary difference between
book and Tax income) set forth or included in the Recent Balance Sheet and (B)
do not exceed that reserve as adjusted for the passage of time through the
Closing Date in accordance with the past custom and practice of Company in
filing its Tax Returns; (xiii)  no transfer Taxes of any kind will be due and
payable by Company as a result of this Agreement or the Transactions; (xiv) no
payments by Company to employees required under or contemplated by this
Agreement will be non-deductible under Sections 162(a), 162(m) or 280 G of
 

 
-30-

--------------------------------------------------------------------------------

 

the Code or other similar provisions of the Code concerning non-deductibility of
expenses; (xv) Company is not currently the beneficiary of any extension of time
within which to file any Tax Returns; (xvi) there are no liens for Taxes (other
than Taxes not yet due and payable) upon any of the assets of Company; (xvii) to
Company’s Knowledge, no tax authority intends to assess any additional Taxes for
any period for which Tax Returns have been filed; (xviii) to Company’s
Knowledge, no tax audits or administrative or judicial Tax proceedings are
pending or being conducted with respect to Company; (xix) Company has not
received from any taxing authority (including jurisdictions in which Company has
not filed Tax Returns) any (A) notice indicating an intent to open an audit or
other review, (B) request for information related to Tax matters or (C) notice
of deficiency or proposed adjustment for any amount of Tax, proposed, asserted
or assessed by any taxing authority against Company; (xx) Company is not a party
to or bound by any Tax Sharing Agreement (other than (A) commercially reasonable
agreements providing for the allocation or payment of real property Taxes
attributable to real property leased or occupied by Company and (B) commercially
reasonable agreements for the allocation or payment of personal property Taxes,
sales or use Taxes or value added Taxes with respect to personal property
leased, used, owned or sold in the ordinary course of business); (xxi) Company
has not distributed stock of another Person or has had its stock distributed by
another Person in a transaction that was purported or intended to be governed in
whole or in part by Section 355 of the Code; and (xxii) Company has complied
with all requirements of Section 409(A) of the Code, as applicable.
 
(b)           Tax Returns.  Section 3.17(b) of the Disclosure Schedules lists
(i) all Tax Returns filed for taxable periods ended on or after December 31,
2006 for or on behalf of Company, (ii) indicates those Tax Returns that have
been audited, (iii) indicates those Tax Returns that currently are the subject
of audit and (iv) indicates those Tax Returns that must be filed and their due
dates for a Tax period or year commencing before and ending before or after the
Closing Date.  Company has delivered to Parent correct and complete copies of
all income, franchise, sales, use, property, business license and payroll Tax
Returns filed by or on behalf of Company, examination reports and statements of
deficiencies assessed against or agreed to by Company since December 31, 2006.
 
3.18           Real Property.
 
(a)           Company does not currently own, or has ever owned, any real
property.
 
(b)           Section 3.18(b) of the Disclosure Schedules sets forth a true,
correct and complete list of all leases, subleases and other agreements
(collectively, the “Real Property Leases”) under which Company uses or occupies
or has the right or obligation to use or occupy or pay rent or other fees for
use thereof, now or in the future, any real property (the land, buildings and
other improvements covered by the Real Property Leases being hereinafter
referred to as the “Leased Real Property”).  Company has heretofore delivered or
made available to Parent true, correct and complete copies of all Real Property
Leases, including all modifications, amendments and supplements thereto.  Each
Real Property Lease is valid, binding and in full force and effect, and as of
the Closing, all amounts currently due and owing pursuant to the Real Property
Leases will have been paid in full.  Company has not, and, to Company’s
Knowledge, no other party is in Default under any Real Property Lease and, to
Company’s Knowledge, no event or circumstance has occurred that, with notice or
lapse of time or both, would constitute any event of default thereunder.  Since
December 31, 2007, Company has not received notice of, nor to Company’s
 
 
-31-

--------------------------------------------------------------------------------

 
 
Knowledge, has there been any threatened Default by any landlord or tenant under
any Real Property Lease or under any subordinate transfer under a Real Property
Lease.  All required Consents of, filings with, or notices to, any party to any
of the Real Property Leases in connection with the Transactions have been
completed or will be completed by the Closing Date. All of the land, buildings,
structures, plants, facilities and other improvements used by Company in the
conduct of its business are included in the Leased Real Property.
 
(c)           Collectively, the Leased Real Property is adequate for the
operation of the businesses of Company as presently conducted and, to Company’s
Knowledge, there are no conditions existing or Claims pending or threatened that
would materially impair the adequacy of the Leased Real Property for that
purpose.
 
3.19           Environmental Matters.
 
(a)           Except as identified in Section 3.19(a) of the Disclosure
Schedules:
 
(i)           no notice, notification, demand, request for information,
citation, summons or order has been received by Company, no penalty has been
assessed against Company and, to Company’s Knowledge, no Claim is pending or
threatened by any Governmental Authority or other Person with respect to any
matters relating to Company and relating to or arising out of any Environmental
Law;
 
(ii)           there are no liabilities of Company of any kind whatsoever
whether accrued, contingent, absolute, determined, determinable or otherwise,
arising under or relating to any Environmental Law, and, to
Company’s  Knowledge, there are no facts, conditions, situations or set of
circumstances that would reasonably be expected to result in or be the basis for
any such liability;
 
(iii)           Company is and has been in compliance with all Environmental
Laws in all material respects, and has obtained and is in compliance with all
Environmental Permits in all material respects; and
 
(iv)           Company has never performed or subcontracted for performance any
asbestos removal, repair or abatement activities with respect to any contract,
its own facilities or otherwise.
 
(b)           There has been no environmental investigation, study, audit, test,
review or other analysis conducted in relation to the business of Company or any
property or facility now or previously owned, leased or operated by Company
which has not been delivered to Parent prior to execution of this Agreement.
 
(c)           Company has not released, disposed of, transported, stored,
generated or arranged for the transportation or disposal of, any Hazardous
Materials to, at or upon any location.
 
3.20           Insurance Coverage.  Section 3.20 of the Disclosure Schedules
lists all insurance policies and fidelity bonds relating to the assets,
properties, business, operations, employees, officers or directors of Company or
that are otherwise maintained by or with respect to Company (each a “Company
Policy”) (specifying the insurer, the policy number or covering note number
 
-32-

--------------------------------------------------------------------------------


 
with respect to binders and the limits, including the aggregate limit, if any,
of the insurer’s liability thereunder and the dates such Company Policies have
been in effect), and Company has provided Parent with (or access to) true and
complete copies of all such Company Policies.  Company Policies are in full
force and effect and will remain in effect until the Closing Date.  There is no
Claim by Company pending under any of such Company’s Policies as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies or bonds or in respect of which such underwriters have reserved their
rights.  To Company’s Knowledge, there are no facts or occurrences of any events
that are reasonably likely to form the basis for any Claim against Company which
will not be fully covered by such policies.  All premiums payable under all such
Company Policies have been timely paid, and Company otherwise has complied in
all material respects with the terms and conditions of all such policies and
bonds. Since December 31, 2007, Company has not received notice of any
threatened termination of, material premium increase with respect to, or
material alteration of coverage under, any Company Policies.
 
3.21           Employee Benefit Plans.
 
(a)           Section 3.21(a) of the Disclosure Schedules contains a complete
list identifying (i) each “employee benefit plan,” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and (ii) each
employment, severance or similar contract, plan, arrangement or policy and each
other plan or arrangement (written or oral) providing for compensation, bonuses,
profit-sharing, stock option or other stock related rights or other forms of
incentive or deferred compensation, vacation benefits, insurance coverage
(including any self-insured arrangements), health or medical benefits,
disability benefits, other welfare benefits, workers’ compensation, supplemental
unemployment benefits, severance benefits and post-employment or retirement
benefits (including compensation, pension, health, medical or life insurance
benefits) which is currently maintained, administered, contributed to or
required to be contributed to by Company or any ERISA Affiliate and covers any
director, officer, employee or independent contractor or former director,
officer, employee or independent contractor of Company, or with respect to which
Company or any ERISA Affiliate has any liability, whether direct or indirect,
actual or contingent, formal or informal.  Such plans are referred to herein
individually as an “Employee Plan” and collectively as the “Employee
Plans.”  For purposes of this Section 3.21, “ERISA Affiliate” of any Person
means any other Person that, together with such Person, would be treated as a
single employer under Section 414 of the Code.
 
(b)           With respect to each Employee Plan, Company has delivered to
Parent complete copies of the current plan document and summary plan
description, the most recent determination letter received from the IRS, if any,
the Form 5500 Annual Report, if any, and corresponding summary annual report,
for each of the two (2) most recent years prior to the Closing Date, results of
testing for compliance with all applicable Laws pertaining to coverage,
non-discrimination, limitations on contributions and benefits and on tax
deductibility of contributions, and top-heavy status for each of the three most
recent years prior to the Closing Date, documentation of all actions taken to
correct any instances of possible noncompliance with Laws under voluntary
correction procedures of the IRS or Department of Labor, including
self-corrections, within the six years prior to the Closing Date, and all trust
agreements, insurance contracts, and other funding agreements that implement
such Employee Plan.  Company has delivered to Parent all correspondence since
Company’s incorporation to and from any Governmental Authority that initiated an
inquiry, investigation, or audit of any Employee Plan.
 
 
-33-

--------------------------------------------------------------------------------

 


(c)           Neither Company nor any ERISA Affiliate contributes to or
maintains, or has ever contributed to or maintained, any plan that constitutes
or constituted a “multiemployer plan,” as defined in Section 3(37) of ERISA, or
that is or was subject to Title IV of ERISA.
 
(d)           Each Employee Plan which is intended to be qualified under Section
401(a) of the Code is so qualified and has been so qualified during the period
from its adoption to date, and Company has received a letter or letters from the
IRS confirming such qualification; and each trust forming a part thereof is, and
has been since its formation, exempt from tax pursuant to Section 501(a) of the
Code. To Company’s Knowledge, no event or circumstance has occurred since the
date of such determination that would jeopardize the qualification of any
Employee Plan, or trust related to such a plan that is intended to be qualified
under Section 401(a) of the Code.  Each Employee Plan and related trust, if any,
has at all times been maintained, operated, and administered (including the
filing and distribution of all required reports and descriptions) in compliance
in all material respects with its terms and with the requirements prescribed by
any and all Laws, including ERISA and the Code, which are applicable to such
Employee Plan.
 
(e)           Except as set forth in Section 3.21(e) of the Disclosure
Schedules, the consummation of the Transactions will not (i) entitle any current
or former employee or independent contractor of Company to severance pay,
unemployment compensation or any payment contingent upon a change in control or
ownership of Company, or (ii) accelerate the time of payment or vesting or
trigger any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under, increase or enhance the amount or benefits
payable or provided under, or trigger any other material obligation pursuant to,
any Employee Plan.  There is no Contract covering any employee or former
employee of Company or any ERISA Affiliate that, individually or collectively,
could give rise to the payment of any amount that would not be deductible
pursuant to the terms of Section 280G of the Code.
 
(f)           Company does not have any liability with respect to post
retirement health, medical or life insurance benefits or other welfare benefits
for retired, former or current employees, other than pursuant to the terms of
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended or
similar state law.
 
(g)           There has been no amendment to, written interpretation or
announcement (whether or not written) by Company to any current or former
employee relating to, or any change in employee participation or coverage under,
any Employee Plan which (i) is not in material respects in accordance with the
written or otherwise preexisting terms and provisions of such Employee Plan or
(ii) would increase materially the expense of maintaining such Employee Plan
above the level of the expense incurred in respect thereof for the year ending
December 31, 2007.
 
(h)           All contributions and payments accrued under each Employee Plan or
attributable to the period of service before the Closing Date, other than the
spending account liabilities under any Employee Plan established under Section
125 of the Code, determined in accordance with prior funding and accrual
practices, as adjusted to include proportional accruals for the period ending at
the Closing Date and for contributions attributable to the period of service
before the Closing Date, have been discharged and paid on or prior to the
Closing Date except to the extent reflected as a liability on the Financial
Statements.


 
-34-

--------------------------------------------------------------------------------

 
 
(i)           There is no pending or, to Company’s Knowledge,  threatened or
contingent Claim against Company relating to any Employee Plans, except for
Claims for benefits which are payable in the ordinary course.
 
(j)           To Company’s Knowledge, no Employee Plan nor any trust created
thereunder, nor any trustee or administrator thereof, has engaged in a
transaction with such Employee Plan or with a party in interest, as defined in
Section 3(14) of ERISA that constitutes a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code, or that would subject
such Employee Plan, trust, trustee, administrator or party in interest to a
penalty imposed by Title I, Part 5 of ERISA.
 
3.22           Employees.
 
(a)           Section 3.22(a) of the Disclosure Schedules sets forth a true and
complete list as of the date of this Agreement of (i) the names, titles, annual
salaries, bonus and other compensation of all current employees, directors and
officers of Company and the wage rates for all non-salaried employees of Company
(by classification) and (ii) the names of, and compensation payable, and
independent contractors or consultants of Company.  Company has not been
notified by any of its employees that such employee intends to resign, retire or
discontinue its relationship with Company as a result of the Transactions or
otherwise within one year after the Closing Date.
 
(b)           Other than as set forth in Section 3.22(b) of the Disclosure
Schedules, Company is not a party to any current employment Contract.  To
Company’s Knowledge, no former employee or former independent contractor is in
violation of any material term of any employment or independent contractor
agreement, confidentiality or other proprietary information disclosure agreement
or any other Contract entered into by and between such employee and/or
independent contractor and Company.
 
(c)           All of the employees of Company are either United States citizens
or are legally entitled to work in the United States under the Immigration
Reform and Control Act of 1986, as amended, other United States immigration Laws
and the Laws related to the employment of non-United States citizens applicable
in the state in which the employees are employed.
 
3.23           Labor Matters.
 
(a)           Company is in material compliance with all currently applicable
Laws respecting employment and employment practices, including provisions
relating to wages and hours, safety and health, work authorization, equal
employment opportunity, immigration and the withholding of income taxes,
unemployment compensation, worker’s compensation, employee privacy and right to
know and social security contributions.  Company is not engaged in any unfair
labor practice, and (other than for wages earned in the ordinary course of
business during the payroll period immediately preceding the Closing Date, the
liability for payment of which shall be taken into account in determining
Working Capital and reflected in the Estimated Balance Sheet) there exists no
basis for the assessment of any unpaid wages with respect to any employee.
 
 
-35-

--------------------------------------------------------------------------------

 
 
(b)           There is no unfair labor practice complaint pending or, to
Company’s Knowledge, threatened against Company before the National Labor
Relations Board, Department of Labor, Equal Employment Opportunity Commission or
any other Governmental Authority.
 
3.24           Books and Records.  Company has maintained Records with respect
to its assets and its business and operations which are true, accurate and
complete in all material respects, and Company is not aware of any material
deficiencies in such Records.  Except as set forth in Section 3.24 of the
Disclosure Schedules, Company does not have any of its primary Records, systems,
controls, data or information which are material to the operation of its
business recorded, stored, maintained, operated or otherwise wholly or partly
dependent upon or held by any means (including any electronic, mechanical or
photographic process, whether or not computerized) which (including all means of
access thereto and therefrom) are not under the exclusive ownership and direct
control of Company.  Company has delivered to Parent true and complete copies of
all Records pertaining to Company’s Board of Directors minutes.
 
3.25           Absence of Unlawful Payments.  Neither (a) Company, nor (b) any
director or officer of Company, nor (c) any employee, agent or other Person
acting on behalf of Company (i) has used any corporate or other funds for
unlawful contributions, payments, gifts or entertainment; made any unlawful
expenditures relating to political activity to government officials or others or
established or maintained any unlawful or unrecorded funds; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (iii) has accepted or received any
unlawful contributions, payments, gifts or expenditures.
 
3.26           Bank Accounts.  Set forth in Section 3.26 of the Disclosure
Schedules is a complete list showing the name and address of each bank or other
depository and each lender with which Company has an account or safe deposit
box, the number of any such account or any such box and the names of all Persons
authorized to draw thereon or to have access thereto.
 
3.27           Effect of the Transaction.  Except as disclosed on Section 3.27,
no creditor, employee,  or customer or other Person having a material business
relationship with Company has informed Company that such Person currently
intends to change the relationship because of this Agreement or because of any
of the Transactions contemplated hereby, nor does Company have Knowledge of any
such intent.
 
3.28           Finders’ Fees.  Except as set forth in Section 3.28 of the
Disclosure Schedules, no broker, finder, agent or similar intermediary has acted
on behalf of Company in connection with this Agreement or the Transactions
contemplated hereby, and there are no brokerage commissions, finders’ fees or
similar fees or commissions payable by Company in connection therewith.
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB
 
    Parent and Sub, jointly and severally, represent and warrant to Company the
following matters both as of the date of this Agreement and as of the Closing
Date (except to the extent that a representation or warranty expressly states
that such representation or warranty is current only as

 
-36-

--------------------------------------------------------------------------------

 
 
of an earlier date or as of the date of this Agreement):
 
4.01           Existence and Power.  Each of Parent and Sub is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Delaware and has all corporate powers and all Permits and Consents
required to carry on its business as now conducted, except for those Permits and
Consents the absence of which would not have a material adverse effect on the
ability of Parent and Sub to consummate the Transactions.
 
4.02           Authorization; Binding Effect.  Each of Parent and Sub has all
requisite corporate power and corporate authority required to enter into this
Agreement, the Transaction Documents and to perform its obligations under this
Agreement and the Transaction Documents and to otherwise consummate the
Transactions.  The execution and delivery of this Agreement and the other
Transaction Documents by Parent and Sub and the consummation of the Transactions
by Parent and Sub have been duly authorized by all necessary corporate action on
the part of Parent and Sub.  This Agreement has been duly executed and delivered
by Parent and Sub and constitutes a legal, valid and binding agreement of each
of Parent and Sub enforceable against it in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).  All other
Transaction Documents delivered at Closing by Parent or Sub will be duly and
validly executed by Parent or Sub and will constitute the legal, valid and
binding agreement of Parent or Sub, as applicable, enforceable against Parent or
Sub, as applicable, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
4.03           Governmental Authorization and Consents.  No Consent of, filing
with, or notice to, any Governmental Authority, lender, lessor, creditor,
stockholder or any other Person is required in connection with the execution,
delivery and performance by Parent or Sub of this Agreement and each of the
Transaction Documents to which Parent or Sub is a party, and the consummation by
Parent and Sub of the Transactions.
 
4.04           Non-contravention.  The execution and delivery of this Agreement
and the other Transaction Documents by Parent and Sub, the performance by Parent
and Sub of their obligations hereunder and thereunder and the consummation of
the Transactions do not and will not (i) contravene or conflict with the
certificate of incorporation or bylaws of Parent or Sub, (ii) assuming
compliance with the matters referred to in Section 4.03, contravene or conflict
with any applicable Law binding upon or applicable to Parent or Sub in any
material respect or (iii) require notice, or constitute a Default under, any
Contract binding upon Parent or Sub, except as would not have a material adverse
effect on the ability of Parent and Sub to consummate the Transactions.
 
4.05           Litigation.  To Parent’s knowledge, there is no litigation,
action, suit, proceeding, or governmental investigation pending or threatened
against Parent or Sub, at law or in equity or before any federal, state,
municipal, local or other Governmental Authority, which might have a material
adverse effect on the ability of Parent and Sub to consummate the Transactions,
nor does
 
-37-

--------------------------------------------------------------------------------


 
Parent or Sub know or have reason to know of any grounds for any such
litigation, action, suit, proceeding, or investigation.
 
4.06           No Prior Activities.  Sub has not incurred nor will it incur any
liabilities or obligations, except those incurred in connection with its
organization and with the negotiation of this Agreement and the performance
hereof, and the consummation of the Transactions contemplated hereby, including
the Merger.  Except as contemplated by this Agreement, Sub has not engaged in
any business activities of any type or kind whatsoever, or entered into any
agreements or arrangements with any Person, or become subject to or bound by any
obligation or undertaking.  All of the issued and outstanding shares of capital
stock of Sub are validly issued and owned by Parent.
 
4.07           Finders’ Fee.  No broker, finder, agent or similar intermediary
has acted on behalf of Parent or Sub in connection with this Agreement or the
Transactions contemplated hereby, and there are no brokerage commissions,
finders’ fees or similar fees or commissions payable by Parent or Sub in
connection herewith.
 
ARTICLE V
CERTAIN COVENANTS AND AGREEMENTS
 
5.01           Actions Pending Closing.
 
(a)           From the date hereof through the earlier of the Closing or the
termination of this Agreement and except as expressly contemplated by this
Agreement, Company agrees (i) to conduct its business and operations only in the
ordinary course and in substantially the same manner as heretofore conducted,
(ii) to use its reasonable best efforts to preserve its business organizations
intact, and to retain its present officers and key employees, to preserve the
goodwill of customers, suppliers and all other Persons having business
relationships with Company, (iii) to pay its obligations to its creditors in the
ordinary course of business, (iv) to use its reasonable best efforts to maintain
and keep its properties and assets in as good repair and condition as at
present, ordinary wear and tear excepted, (v) to operate its business in all
material respects in compliance with all applicable Laws, (vi) to confer with
Parent concerning operational matters that may have a Material Adverse Effect,
and (vii) to maintain in effect and, when necessary, renew Company Policies and
to confer with Parent prior to making any modifications to the Company Policies.
 
(b)           Without limiting the generality of the foregoing, prior to the
Closing, Company shall not, except as contemplated by this Agreement or as set
forth in Section 5.01 of the Disclosure Schedules, without the prior written
consent of Parent, which consent shall not be unreasonably denied, directly or
indirectly take any action that would cause any of its representations in
Section 3.09 to be untrue or inaccurate at any time or authorize, or commit or
agree to take, any such action or any action that would cause it to fail to
satisfy any of the conditions to Closing set forth in Section 6.03.
 
5.02           Efforts; Consents.
 
     (a)           Each party hereto agrees to use reasonable best efforts, at
its own cost and expense, to take or cause to be taken all actions necessary,
proper or advisable to consummate the Transactions prior to November 28,
2008.  Without limiting the generality of the foregoing, each
 
-38-

--------------------------------------------------------------------------------


 
of the parties hereto shall use reasonable best efforts to obtain all Consents
of, make any filings with, or give any notices to, any Governmental Authority or
any other Person that are or may become necessary for the performance of its
respective obligations pursuant to this Agreement, the other Transactions
Documents and the consummation of the Transactions, and shall cooperate fully in
promptly seeking to obtain, make or give such Consents, filings and notices as
may be necessary for the performance of its respective obligations pursuant to
this Agreement, the other Transaction Documents and the Transactions.
 
(b)           As soon as practicable after the date hereof, Company shall take
such action as is reasonably necessary or advisable to obtain the Requisite
Shareholder Approval, which actions shall include duly calling and giving notice
of, within ten (10) business days after the date hereof, and convening and
holding a meeting of its stockholders or, within such ten (10) business day
period, seeking action by written consent to adopt and approve this Agreement in
accordance with the provisions of the DGCL and the Company Governing
Documents.  During the term of this Agreement, the Company’s Board of Directors
shall recommend approval and adoption of this Agreement by the holders of
Company Capital Stock and shall take all lawful action to solicit and obtain the
approval of the holders of Company Capital Stock.
 
5.03           Access to Records.
 
(a)           Prior to the Closing Date, Parent and Sub shall be entitled,
through their employees and representatives, to make such investigation of the
assets, properties, business and operations of Company and such examination of
the books, records and financial condition of Company as Parent and Sub may
request.  Any such investigation and examination shall be conducted after
providing reasonable prior notice and Company shall cooperate therewith.  In
order that Parent and Sub may have the opportunity to make such business,
accounting and legal review, examination or investigation as it requests of the
business and affairs of Company, Company shall furnish the representatives of
Parent and Sub, during such period, with all such information and copies of such
documents as such representatives may request, shall make available its officers
and employees as such representatives may reasonably request, and shall cause
its officers and employees to, and use its best efforts to cause its
consultants, agents, accountants and attorneys to, cooperate fully with such
representatives in connection with such review and examination.  Between the
date of this Agreement and the Closing Date, as soon as the same are available,
Company will provide Parent with copies of the regularly prepared financial
statements of Company, if any.
 
(b)           As soon as practicable after the date hereof, Company will use
reasonable best efforts to cooperate with Parent and engage an Independent
Accountant, at Parent’s cost, to commence an audit of Company’s financial
statements for the year ended December 31, 2007.
 
(c)           Between the date of this Agreement and the Effective Time, Parent
will not, for a period of two years, without the prior written consent of
Company, disclose any Company Confidential Information to any Person other than
those of its Representatives who are actively assisting in completion of the
Transactions and integration of the Company’s business or who otherwise need to
know such information for the purpose of assisting in completion of the
Transactions and integration of the Company’s business, unless, upon the advice
of counsel to Parent, disclosure is required to be made pursuant to under the
Securities Act of 1933, as amended,
 
-39-

--------------------------------------------------------------------------------


 
the Securities Exchange Act of 1934, as amended, the rules of the New York Stock
Exchange or any other relevant securities exchange or other applicable Law.  In
the event that Parent or any of its Representatives are requested pursuant to,
or required by, Law to disclose any Seller Confidential Information, Parent
agrees that it will provide Company with prompt notice of such request or
requirement in order to enable Company, at its sole expense, to seek an
appropriate protective order or other remedy or to waive compliance, in whole or
in part, with the terms hereof.
 
5.04           Notification of Certain Matters.  Company shall give immediate
notice to Parent if any of the following occurs after the date of this Agreement
and prior to or on the Closing Date: (i) any notice of, or other communication
relating to, a Default, or event which with notice or lapse of time or both
would become a Default, under any Material Contract; (ii) receipt by Company of
any notice or other communication in writing from any Person alleging that the
Consent of such Person is or may be required in connection with the Transactions
contemplated by this Agreement, other than a Consent disclosed pursuant to
Section 3.03 above; (iii) the occurrence or non-occurrence of any fact or event
which could reasonably be expected to cause any covenant, condition or agreement
of Company hereunder not to be complied with or satisfied; (iv) the commencement
or threat of any litigation or government investigation involving or affecting
Company or any of its properties or assets; (v) the occurrence or non-occurrence
of any fact or event that causes a breach by Company of any provision of this
Agreement applicable to it; (vi) receipt by Company of any notice or other
communication from any Governmental Authority in connection with the
Transactions; and (vii) the occurrence of any fact or event of which it becomes
aware that results in the inaccuracy in any representation or warranty of
Company; provided, however, that, subject to Section 8.02, the delivery of any
notice pursuant to this provision shall not modify any representation or
warranty of any party, cure any breaches thereof or limit or otherwise affect
the rights or remedies available hereunder to Parent or Sub and the failure of
Parent or Sub to take any action with respect to such notice shall not be deemed
a waiver of any breach or breaches to the representations or warranties of
Company.  Parent and Sub shall give immediate notice to Company if any of the
following occurs after the date of this Agreement and prior to or on the Closing
Date: (i) receipt by Parent or Sub of any notice or other communication in
writing from any Person alleging that the Consent of such Person is or may be
required in connection with the Transactions contemplated by this Agreement,
other than a Consent disclosed pursuant to Section 3.03 above; (ii) the
occurrence or non-occurrence of any fact or event which could reasonably be
expected to cause any covenant, condition or agreement of Parent or Sub
hereunder not to be complied with or satisfied; (iii) the commencement or
written threat of any material litigation or government investigation involving
or affecting Parent or Sub or any of its properties or assets; (iv) the
occurrence or non-occurrence of any fact or event that causes, a breach by
Parent or Sub of any provision of this Agreement applicable to it; (v) receipt
by Parent or Sub of any notice or other communication from any Governmental
Authority in connection with the Transactions; (vi) the occurrence of any fact
or event of which it becomes aware that results in the inaccuracy in any
representation or warranty of Parent or Sub or of the Company; provided,
however, that, subject to Section 8.02, the delivery of any notice pursuant to
this provision shall not modify any representation or warranty of any party,
cure any breaches thereof or limit or otherwise affect the rights or remedies
available hereunder to Company and the failure of Company to take any action
with respect to such notice shall not be deemed a waiver of any breach or
breaches to the representations or warranties of Parent or Sub
 
5.05           Employee Matters.  After the expiration of such transition period
as Parent may
 
 
-40-

--------------------------------------------------------------------------------

 

determine (the “Transition Time”), the employees covered by Company’s Employee
Plans at the time of Closing will be transitioned over to the benefit plans and
arrangement of Parent, the Surviving Corporation or any of their respective
Subsidiaries (collectively, “Parent Benefit Plans”).  For purposes of
determining eligibility to participate, vesting and entitlement to benefits (but
not for purposes of benefit accrual under retirement plans) where length of
service is relevant in the Parent Benefit Plans, Parent shall, and shall cause
the Surviving Corporation or such Subsidiary to, take such actions as are
necessary and appropriate to provide that Company employees as of the Transition
Time shall receive service credit for service with Company and its
Subsidiaries.  Parent and the Surviving Corporation shall (i) waive all
limitations as to preexisting condition exclusions and waiting periods with
respect to participation and coverage requirements applicable to Company
employees as of the Transition Time under any Parent Benefit Plan that is a
welfare benefit plan that such employees may be eligible to participate in after
the Transition Time, other than limitations or waiting periods that are already
in effect with respect to such Company employees and that have not been
satisfied as of the Transition Time under the Company Benefit Plans that are
welfare benefit plans maintained for Company employees immediately prior to the
Transition Time, and (ii) provide each Company employee as of the Transition
Time with credit for any co-payments and deductibles paid prior to the
Transition Time in satisfying any applicable co-payment, deductible or
out-of-pocket requirements under any Parent Benefit Plan that is a welfare plan
that such employees are eligible to participate in after the Transition Time.  
 
5.06             Tax Matters.
 
(a)           Periods Ending At or Before the Effective Time.  Parent shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for Company for all periods ending on or prior to the Effective Time, which are
due after the Effective Time.  Parent shall provide Holder Representative with a
copy of such Tax Returns at least 30 days prior to the due date for filing such
Tax Returns.  The costs, fees and expenses related to the preparation of all
such Tax Returns for periods prior to the Effective Time shall be estimated and
accrued as a liability of Company for purposes of calculating Working Capital
and shall be payable by Company in accordance with Section 2.08.
 
(b)           Periods Beginning Before and Ending After the Closing Date. To the
extent that any Tax Returns of Company relate to any Tax periods which begin
before the Closing Date and end after the Effective Time, Parent shall prepare
or cause to be prepared in a manner consistent with the prior Tax Returns of
Company (to the extent that such prior Tax Returns were prepared in a manner
permissible under the applicable Tax laws) and file or cause to be filed any
such Tax Returns.  For purposes of this Agreement, in the case of any Taxes that
are imposed on a periodic basis and are payable for a taxable period that
includes but does not end at the Effective Time, the portion of such Tax which
relates to the portion of such taxable period ending at the Effective Time shall
(i) in the case of any Taxes other than Taxes based upon or related to income or
receipts, be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction the numerator of which is the number of days in the
taxable period ending at the Effective Time and the denominator of which is the
number of days in the entire taxable period, and (ii) in the case of any Tax
based upon or related to income or receipts be deemed equal to the amount which
would be payable if the relevant taxable period ended at the Effective
Time.  The costs, fees and expenses related to the preparation of such Tax
Returns shall be borne (i) by Company, prior to
 
 
-41-

--------------------------------------------------------------------------------

 

the Effective Time, and (ii) by Parent, after the Effective Time.  Any credits
relating to a taxable period that begins and ends before the Effective Time
shall be taken into account as though the relevant taxable period ended at the
Effective Time.  All determinations necessary to give effect to the foregoing
allocations shall be made in a manner consistent with prior practice of Company
(to the extent that such determinations were made in a manner permissible under
the applicable Tax laws).
 
(c)           Audits and Contests Regarding Taxes.  Any party who receives any
notice of a pending or threatened Tax audit, assessment, or adjustment relating
to Company, which may give rise to Liability of another party hereto, shall
promptly notify Parent and the Holder Representative within ten (10) business
days of the receipt of such notice.  The parties each agree to consult with and
to keep the other parties hereto informed on a regular basis regarding the
status of any Tax audit or proceeding to the extent that such audit or
proceeding could affect a liability of such other parties (including indemnity
obligations hereunder).   The defense of any Tax audit, assessment, adjustment,
or other proceeding relating to Taxes will be governed by the provisions of
Section 7.03(c).
 
5.07           Further Assurances.   At and after the Effective Time, the
officers and directors of the Surviving Corporation will be authorized to
execute and deliver, in the name and on behalf of Company or Sub, any deeds,
bills of sale, assignments or assurances and to take and do, in the name and on
behalf of Company or Sub, any other actions and things to vest, perfect or
confirm of record or otherwise in the Surviving Corporation any and all right,
title and interest in, to and under any of the rights, properties or assets
acquired or to be acquired by the Surviving Corporation as a result of, or in
connection with, the Merger.
 
ARTICLE VI
 
CONDITIONS TO CLOSING
 
6.01           General Conditions.  The respective obligations of each party to
this Agreement to consummate the Transactions shall be subject to the following
conditions, unless waived in writing prior to the Closing Date by each party:
 
(a)           Stockholder Approval.  The Requisite Shareholder Approval shall
have been obtained.
 
(b)           Governmental Consents, Approvals and Waivers.  To the extent
required by applicable Law or Permit, all Consents required to be obtained from,
and notices required to be given to, any Governmental Authority required in
order for the parties to consummate the Transactions shall have been received,
obtained or given, as the case may be, and shall be in full force and effect.
 
(c)           No Actions or Orders.  No Law shall have been adopted,
promulgated, entered, enforced or issued (and not repealed, superseded, lifted
or otherwise made inapplicable) by any Governmental Authority which, or Claim
shall be pending or threatened before any court, other Governmental Authority or
arbitrator which, if successful, would (i) enjoin, restrain, or prohibit the
consummation of any of the Transactions or (ii) have the effect of making
illegal or otherwise prohibiting any of the Transactions.
 
-42-

--------------------------------------------------------------------------------


 
(d)           Payment of Legal Fees.  The Company shall have paid all
outstanding legal fees to Cooley Godward Kronish LLP.  Any waiver of this
section 6.01(d) will require the Consent of Cooley Godward Kronish LLP.
 
6.02           Conditions to Obligations of Company.  The obligation of Company
to consummate the Transactions shall be subject to the satisfaction of the
following conditions, unless waived in writing prior to the Closing by Company:
 
(a)           Representations and Warranties.  Each of the representations and
warranties of Parent and Sub contained herein that are qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, in each case at and as of the Closing Date
with the same force and effect as though made at and as of the Closing Date
(except to the extent a representation or warranty speaks specifically as of an
earlier date, in which case as of such date).
 
(b)           Covenants.  Parent and Sub shall have performed, in all material
respects, all obligations and complied, in all material respects, with all
covenants required by this Agreement to be performed or complied with by Parent
and Sub on or prior to the Closing Date.
 
(c)           Certificates.  Certificates, in form and substance satisfactory to
Company and its legal counsel, of the Secretary of Parent and Sub certifying and
attaching all requisite resolutions or actions of Parent’s and Sub’s, as
applicable, board of directors and stockholders (for Sub only) approving the
execution and delivery of this Agreement and the consummation of the
Transactions and certifying to the incumbency and signatures of the officers of
Parent and Sub executing this Agreement and any other document relating to the
Transactions.
 
6.03           Conditions to Obligations of Parent and Sub.  The obligations of
Parent and Sub  to consummate the Transactions shall be subject to the
satisfaction of the following conditions, unless waived in writing prior to the
Closing by Parent:
 
(a)           Representations.  Each of the representations and warranties of
Company contained herein that are qualified as to materiality or a Material
Adverse Effect (or similar concept) shall be true and correct, and those not so
qualified shall be true and correct in all material respects, in each case at
and as of the Closing Date with the same force and effect as though made at and
as of the Closing Date (except to the extent a representation or warranty speaks
specifically as of an earlier date, in which case as of such date).
 
(b)           Covenants.  Company shall have performed, in all material
respects, all obligations and complied, in all material respects, with all
covenants required by this Agreement to be performed or complied with by it on
or prior to the Closing Date.
 
(c)           Consents.  Company shall have obtained and provided to Parent each
Consent listed in Schedule 6.03(c), if any, each in form and substance
reasonably satisfactory to Parent.
 
(d)           No Material Adverse Effect.  There shall not have occurred after
the date hereof any event or events that, individually or in the aggregate,
constitute a Material Adverse Effect.
 
-43-

--------------------------------------------------------------------------------


 
(e)           Non-Competition Agreement.  Douglas J. Hirsch shall have executed
and delivered (or tendered subject only to Closing) to Parent and Sub a
noncompetition agreement in the form of Exhibit 6.03(e);
 
(f)           Employment Agreement.  Douglas J. Hirsch shall have executed and
delivered (or tendered subject only to Closing) to Parent and Sub an Employment
Agreement, in substantially the form attached as Exhibit 6.03(f);
 
(g)           Resignations of Directors.  Each director of Company shall have
executed and delivered (or tendered subject only to Closing) to Parent
resignations from their positions as directors, effective immediately following
the Effective Time.
 
(h)           Dissenting Stockholders.  Company shall not have received notice
from Dissenting Stockholders of their intent to dissent with respect to more
than 7.0% of the Company Capital Stock.
 
(i)           Certificates.  Parent and Sub shall have received the following:
 
(i)           a certificate, in form and substance satisfactory to Parent and
its legal counsel and executed by Company, as to the accuracy of their
representations and warranties as of the date of this Agreement and as of the
Closing in accordance with Section 6.03(a) and as to their compliance with and
performance of their covenants and obligations to be performed or complied with
at or before the Closing in accordance with Section 6.03(b); and
 
(ii)           certificates, in form and substance satisfactory to Parent and
its legal counsel, of the Secretary of Company certifying, as complete and
accurate as of the Closing, attached copies of the Company Governing Documents,
certifying and attaching all requisite resolutions or actions of Company’s board
of directors and stockholders approving the execution and delivery of this
Agreement and the consummation of the Transactions and certifying to the
incumbency and signatures of the officers of Company executing this Agreement
and any other document relating to the Transactions.
 
ARTICLE VII
 
INDEMNIFICATION AND SURVIVAL
 


 
7.01           Survival.  All representations and warranties of Company
contained in this Agreement or incorporated herein by reference or in any
certificate delivered by a party pursuant to this Agreement shall (a) survive
the Closing, notwithstanding any investigation made by or on behalf of any party
hereto, and (b) be deemed to be made as of the date hereof and as of the Closing
Date (except to the extent that a representation or warranty expressly states
that such representation or warranty is as of a certain date), in each case,
subject to the limitations set forth in this Section 7.01.  The representations
and warranties contained in or made pursuant to this Agreement and the indemnity
obligations set forth in Section 7.02(a)(i) shall terminate and expire on, and
no Claim with respect thereto may be brought after, the date that is eighteen
(18) months after the Closing Date; provided, however, that (i) the
representations, warranties and related indemnity obligations under Sections
3.01 (Existence and Power), 3.02 (Authorization; Binding
 
-44-

--------------------------------------------------------------------------------


 
Effect), 3.05 (Capitalization) shall survive until expiration of the respective
applicable statute of limitations for each such item, and (ii) the
representations, warranties and related indemnity obligations under 3.16
(Intellectual Property), 3.17 (Taxes), 3.19 (Environmental Matters), 3.21
(Employee Benefit Plans), and 3.28 (Finders’ Fees)  shall terminate on, and no
Claim with respect thereto may be brought after, the date that is twenty-four
(24) months after the Closing Date.  Except as otherwise expressly provided
herein, the covenants and agreements of the parties contained in this Agreement
shall survive indefinitely the execution and delivery hereof and the
consummation of the Transactions.  Notwithstanding any other provision of this
Agreement, if any Claim for Damages is asserted by any Indemnitee prior to the
termination of the representation, warranty or indemnification obligation
pursuant to this Section 7.01, the indemnity obligations shall continue with
respect to such Claim until the resolution thereof, provided that such asserted
indemnification is identified in writing to the Holder Representative prior to
the expiration of such indemnity.  The right to indemnification or any other
remedy based on warranties, representations, covenants and agreements in this
Agreement shall not be affected by any investigation conducted with respect to,
or any knowledge acquired (or capable of being acquired) at any time, whether
before or after the execution and delivery of this Agreement or the Closing
Date, with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.  The waiver of any condition
based on the accuracy of any warranty or representation, or on the performance
of or compliance with any covenant or agreements, will not affect the right to
indemnification or any other remedy based on such warranties, representations,
covenants and agreements.
 
7.02           Indemnification.
 
(a)           After the Closing, subject to the limitations and qualifications
set forth in this Article VII, Parent, its Affiliates, including Sub and the
Surviving Corporation, and each of their respective stockholders, trustees,
directors, officers and other Representatives (collectively, the “Indemnitees”)
shall be indemnified and held harmless from and against and in respect of any
and all Claims, Damages and Losses which arise out of, relate to or result from
(i) the inaccuracy in or breach of any representation or warranty made by
Company in this Agreement (including all exhibits and schedules attached hereto,
including the Disclosure Schedules), in any transfer instrument or in any other
agreement, certificate, document, writing or instrument delivered by Company
pursuant to this Agreement, (ii) the breach or non-fulfillment of any unwaived
covenant or agreement made by Company in this Agreement (including all exhibits
and schedules attached hereto, including the Disclosure Schedules), in any
transfer instrument or in any other agreement, certificate, document, writing or
instrument delivered by Company pursuant to this Agreement, (iii) any amount
payable in respect of any Dissenting Share in excess of the Per Share Common
Closing Consideration and any costs and expenses of defending any Claim
involving Dissenting Shares, (iv) any act or omission of the Holder
Representative relating to this Agreement, (v) any Liabilities in respect of
Taxes of Company relating to periods prior to the Effective Time to the extent
not included as a Liability of Company in the calculation of Working Capital and
any cost, fees and expenses related to the preparation of Tax Returns for such
periods to the extent such costs, fees and expenses exceed the amount accrued as
a Liability of Company in the calculation of Working Capital, (vi) any and all
Claims against the Company or any of the Indemnitees made in connection with or
arising out of the matters disclosed in Section 3.11(b) of the Disclosure
Schedules and (vii) enforcing the indemnity hereunder.  In connection with any
exercise by any
 
-45-

--------------------------------------------------------------------------------


 
Indemnitee of its rights hereunder, it shall be entitled to make all claims for
indemnification through, and deal exclusively with, the Holder Representative.
 
(b)           Subject to the limitations set forth in this Article VII, and
except for claims based upon a finding of fraud or intentional
misrepresentation, the Indemnitees shall be entitled to indemnification under
this Agreement only to the extent of the aggregate amount of the Escrow Fund and
any Earnout Holdback Amounts pursuant to Section 2.09 and the sole source of
payment for any claim by an indemnified party pursuant to this Article VII or
any other claim arising out of or related to this Agreement shall be the
aggregate amount of the Escrow Fund and the Earnout Holdback Amounts pursuant to
Section 2.09.  The exercise of such right of setoff by Parent in good faith,
whether or not ultimately determined to be justified, will not constitute a
breach of this Agreement. Neither the exercise of nor the failure to exercise
such right of setoff will constitute an election of remedies or limit Parent or
any other Indemnitee in any manner in the enforcement of any other remedies that
may be available to them.  Except for Claims based upon a finding of fraud,
intentional misrepresentation or demanding equitable remedies  the
indemnification provisions set forth in this Article VII shall be the
Indemnitees’ sole and exclusive remedy for all Claims, Losses and Damages
arising hereunder by Parent, its Affiliates, Sub and the Surviving Corporation,
and Parent, its Affiliates, Sub and the Surviving Corporation hereby waive, for
and on behalf of all of such indemnitees, any and all other remedies, whether at
law or in equity, that are otherwise available to the Indemnitees, or any of
them, arising out of this Agreement and the transactions contemplated hereby;
provided, however, that notwithstanding the foregoing, nothing in this Agreement
shall eliminate the ability of a party hereto to apply for equitable remedies to
enforce the other party’s or parties’ obligations under this Agreement.
 
7.03           Notice of Indemnification Claims.
 
(a)           Notice of Claims.  If (i) a Claim is made by a third party against
any Indemnitee, (ii) the Indemnitee believes in good faith that such party has
experienced or incurred Damages, and (iii) the Indemnitee believes in good faith
that it may be entitled to indemnification under Section 7.02, then such
Indemnitee shall give to the Holder Representative, as agent for the
Stockholders, written notice of such Claim or Damages (“Indemnification Notice”)
as soon as reasonably practicable.  If a Claim relates to an action filed by a
third party, such notice will be given by the Indemnitee to the Holder
Representative promptly but in no event more than thirty (30) days after the
Indemnitee has received written notice of such Claim (provided that failure to
give such notice shall not limit the Holder Representative’s indemnification
obligation hereunder except to the extent that the delay in giving, or failure
to give, the notice adversely affects the Holder Representative’s ability to
defend against the Claim).  The Indemnification Notice will describe with
reasonable specificity the nature of the Claim, a good faith estimate of the
Damages and the basis for the Damages associated therewith.
 
(b)           Procedure in Event of Indemnification Claim.  Subject to the
limitations in Section 7.04, if an Indemnitee desires to assert an
indemnification claim pursuant to Section 7.02, the Indemnitee promptly shall
provide an Indemnification Notice to the Holder Representative in accordance
with the procedures set forth in Section 7.03(a).  If the Holder Representative
within thirty (30) days after receipt of the Indemnification Notice does not
object to the propriety of the indemnification claims described as being subject
to indemnification pursuant to Section 7.02 or the amount of Damages asserted in
the Indemnification Notice, the indemnification claims
 
 
-46-

--------------------------------------------------------------------------------


 
described in the Indemnification Notice shall be deemed final and binding (a
“Permitted Indemnification Claim”).  If the Holder Representative contests the
propriety of an indemnification Claim described on the Indemnification Notice
and/or the amount of Damages associated with such Claim, then the Holder
Representative shall deliver to the Indemnitee a written notice detailing with
reasonable specificity all then known objections the Indemnitee has with respect
to the indemnification claims contained in the Indemnification Notice
(“Indemnification Objection Notice”).  If the Holder Representative and the
Indemnitee are unable to resolve the disputed matters described in the
Indemnification Objection Notice within fifteen (15) business days after the
date the Indemnitee received the Indemnification Objection Notice, the disputed
matters will be resolved by litigation in an appropriate court of competent
jurisdiction. Any undisputed indemnification claims contained in the
Indemnification Notice shall be deemed to be final and binding and shall
constitute a Permitted Indemnification Claim.  If Final Resolution of the
litigation results in all or any portion of an indemnification claim properly
being subject to indemnification pursuant to Section 7.02, such claim or portion
thereof shall be final and binding and shall constitute a Permitted
Indemnification Claim.
 
(c)           Defense of Third Party Claims.  An Indemnitee against whom a third
party Claim is made shall give the Holder Representative prompt notice of such
Claim in accordance with Section 7.03(a) so that the Holder Representative shall
have an opportunity to defend such Claim, at the Holder Representative’s sole
expense and with counsel selected by the Holder Representative and reasonably
satisfactory to the Indemnitee; provided, that such Indemnitee at all times also
shall have the right to participate fully in or, if the Holder Representative
consents (such consent not to be unreasonably withheld), to assume control of
such defense at its sole expense and the Holder Representative will cooperate
fully with the Indemnitee; provided, further, that if the Indemnitee undertakes
the sole defense of such Claim, it shall defend such Claim in good faith, shall
apprise the Holder Representative from time to time as the Indemnitee deems
appropriate of the progress of such defense and shall not consent to the entry
of any judgment or enter into any settlement except with the written consent of
the Holder Representative (which consent shall not be unreasonably withheld,
conditioned or delayed).  In addition, the Indemnitee will have the right to
employ one law firm as counsel, together with a separate local law firm in each
applicable jurisdiction (each, “Separate Counsel”), to represent the Indemnitee
in any action or group of related actions if, in the Indemnitee’s reasonable
judgment at any time, either a conflict of interest between the Indemnitee and
the Holder Representative exists with respect to such Claim or there may be
defenses available to the Indemnitee that are different from or in addition to
those available to the Holder Representative, and in that event (i) the
reasonable fees and expenses of such Separate Counsel will be paid by the Escrow
Fund or Earnout Holdback Amounts and (ii) each of the Holder Representative and
the Indemnitee will have the right to conduct its own defense of such
claim.  Failure of the Holder Representative to give an Indemnitee written
notice of its election to defend such claim within twenty (20) days after
receipt of notice thereof shall be deemed a waiver by the Holder Representative
of its right to defend such Claim.  If the Holder Representative shall elect not
to assume the defense of such Claim (or if the Holder Representative shall be
deemed to have waived its right to defend such Claim), the Indemnitee against
whom such Claim is made shall have the right, but not the obligation, to
undertake the sole defense of, and at the expense of, the Escrow Fund or Earnout
Holdback Amounts (including the payment of the Indemnitees’ reasonable
attorneys’, accountant and expert fees); provided, however, that if the
Indemnitee undertakes the sole defense of such Claim, and at the expense of the
Escrow Fund or Earnout Holdback Amounts, it shall defend such Claim in good
faith and shall apprise the Holder
 
-47-

--------------------------------------------------------------------------------


 
Representative from time to time. and in no event, shall the Indemnitee consent
to the entry of any judgment or enter into any settlement (except with the prior
written consent of the Holder Representative, which consent shall not be
unreasonably withheld, conditioned or delayed).  The Holder Representative, in
the defense of such Claim, shall not consent to the entry of any judgment or
enter into any settlement (except with the prior written consent of the
Indemnitee, which shall not be unreasonably withheld, conditioned or delayed)
which includes any admission of liability by, on behalf of or with respect to
any indemnified party or which does not include as an unconditional term thereof
the giving by the claimant to all the Indemnitees against whom such Claim is
made or indemnification is provided of a general release from all past, present
and future liability in respect of, relating to or arising from such Claim or
the alleged acts or omissions on which such Claim is based (which release shall
exclude only any obligations incurred in connection with any such settlement) or
which contains any limitation, restriction, sanction or restriction on the
conduct, or conduct of any business, by any such Indemnitee.
 
7.04           Limitations.
 
(a)           An indemnified party shall not be entitled to indemnification
under Section 7.02(a), except if and to the extent that the aggregate Losses
incurred by the Indemnified Parties exceeds the sum of $15,000 (the “Threshold
Amount”), and, if and when the aggregate amount of Losses for which the
Indemnified Parties may recover under Section 7.02(a), exceeds the Threshold
Amount, then such Indemnified Parties shall be entitled to indemnification for
Losses in excess of such amount.  The limitations set forth in this Section
7.04(a) shall not apply to (A) any Claims related to an inaccuracy or breach of
any representation or warranty contained in Sections 3.01 (Existence and Power),
3.02 (Authorization; Binding Effect), 3.17 (Taxes), or 3.28 (Finders’ Fees), or
(B) any Claims based on a finding of fraud or intentional misrepresentation.
 
(b)           THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE VII SHALL BE
ENFORCEABLE REGARDLESS OF WHETHER THE INDEMNIFIABLE DAMAGES ARE BASED UPON PAST,
PRESENT OR FUTURE ACTS, CLAIMS OR LEGAL REQUIREMENTS (INCLUDING ANY PAST,
PRESENT OR FUTURE, FRAUDULENT TRANSFER ACT, ENVIRONMENTAL LAW, OR PRODUCTS
LIABILITY, SECURITIES OR OTHER LAW) AND REGARDLESS OF WHETHER ANY PERSON
(INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT) ALLEGES OR PROVES THE
SOLE CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING
INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE
PERSON SEEKING INDEMNIFICATION.  THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE
VII ARE NOT INTENDED TO AFFECT AN INDEMNITEE’S OBLIGATION TO USE COMMERCIALLY
REASONABLE EFFORTS TO MITIGATE DAMAGES WITH RESPECT TO ANY CLAIM.
 
7.05           Treatment of Indemnification Payments.
 
  Any indemnity payments to or from the Stockholders, or to or from Parent
pursuant to this Agreement shall be treated by the parties as purchase
consideration adjustments for all Tax purposes.
 
7.06           Holder Representative.
 
-48-

--------------------------------------------------------------------------------


 
(a)           The parties have agreed that it is desirable to designate a
representative for the Stockholders to act as their true and lawful
attorney-in-fact, for them in their name and on their behalf (the “Holder
Representative”), to exercise the powers set forth below.  This power of
attorney shall not be terminated or otherwise affected by the disability of any
Stockholder.  This power of attorney shall terminate only when the duties of the
Holder Representative have been fully performed or upon resignation as provided
below.  The parties have designated Douglas J. Hirsch as the initial Holder
Representative, and approval of this Agreement by the holders of Company Capital
Stock shall constitute ratification and approval of such designation on behalf
of all Stockholders.  The Holder Representative may resign at any time, and the
Holder Representative may be removed by the vote of Persons that collectively
owned shares constituting more than a majority of the outstanding shares of
Company Capital Stock immediately prior to the Effective Time (“Majority
Holders”).  In the event that the Holder Representative has resigned or been
removed, a new Holder Representative shall be appointed by the Majority Holders,
such appointment to become effective upon the written acceptance thereof by the
new Holder Representative.
 
(b)           The Holder Representative shall have such powers and authority as
are necessary to carry out the functions assigned to it under this Agreement,
including the power, from and after the Effective Time, (i) to give and accept
notice in accordance with this Agreement and any other Transaction Document or
other agreement or document entered into in connection with the Transactions,
whether prior to, on or after the Closing, (ii) to execute any other Transaction
Documents or agreement or document entered into in connection with the
Transactions, whether prior to, on or after the Closing, (iii) to waive any
provisions of any such agreements, (iv) to conduct, control and cooperate with
respect to the defense of any litigation described in this Agreement, (v) to
settle disputes between the parties and (vi) to perform the other duties
required of the Holder Representative under this Agreement and any other
Transaction Document to which the Holder Representative is a party.  The Holder
Representative will have no liability to Parent, Sub, Company, the Surviving
Corporation or the Stockholders with respect to actions taken or omitted to be
taken in its capacity as Holder Representative, except with respect to the
Holder Representative’s gross negligence or willful misconduct.  The Holder
Representative will at all times be entitled to rely on any directions received
from the Majority Holders; provided, however, that the Holder Representative
shall not be required to follow any such direction, and shall be under no
obligation to take any action in its capacity as Holder Representative, unless
the Holder Representative is holding funds delivered to it under this
Section 7.06(b) and/or has been provided with other funds, security or
indemnities which, in the sole determination of the Holder Representative, are
sufficient to protect the Holder Representative against the Losses which may be
incurred by the Holder Representative in responding to such direction or taking
such action.  The Holder Representative shall be entitled to engage such
counsel, experts and other agents and consultants as it shall deem necessary in
connection with exercising its powers and performing its function hereunder and
(in the absence of bad faith on the part of the Holder Representative) shall be
entitled to conclusively rely on the opinions and advice of such Persons.  Any
expenses incurred by the Holder Representative with respect to the foregoing
shall be reimbursed out of the distributions to be made to the Stockholders
pursuant to Sections 2.08 and 2.09, or such other mechanism established by the
Holder Representative for the benefit of the Stockholders for such purpose.
 
-49-

--------------------------------------------------------------------------------


 
(c)           Neither Parent, the Surviving Corporation nor any of their
Affiliates shall be liable in any way to the Indemnitees or to the Holder
Representative, based on any act or omission of the Holder Representative
relating to this Agreement.
 
(d)           Except with respect to claims for specific performance, fraud or
intentional misrepresentation the sole and exclusive recourse against the
Stockholders pursuant to this Agreement shall be the Escrow Fund and Earnout
Holdback Amounts.
 
ARTICLE VIII
 
TERMINATION
 
8.01           Termination of Agreement.
 
  This Agreement may be terminated at any time prior to the Closing Date as
follows and in no other manner:
 
(a)           by the mutual written consent of Parent and Company;
 
(b)           by either Company or Parent, by written notice to the other party,
if any Governmental Authority with jurisdiction over such matters shall have
issued an order permanently restraining, enjoining or otherwise prohibiting the
Merger or any other Transactions, and such order shall have become final and
unappealable; provided, however, that the terms of this Section 8.01(b) shall
not be available to any party unless such party shall have used its commercially
reasonable efforts to oppose any such order or to have such order vacated or
made inapplicable to the Merger or other Transactions to which such order
relates;
 
(c)           by Company or Parent if, at a meeting of Stockholders duly called
and convened for the purpose of voting on the approval and adoption of this
Agreement, the Requisite Shareholder Approval is not obtained;
 
(d)           by Company or Parent, by written notice to the other party, if the
Merger shall not have been consummated on or before November 28, 2008.
 
(e)           by Parent, by written notice to Company, in the event (i) that any
representation or warranty of Company contained herein that is qualified by
materiality or Material Adverse Effect (or similar concept) is not true and
correct, or if not so qualified, is not true and correct in all material
respects, or (ii) of a material breach by Company of any covenant of Company
contained in this Agreement, in either case which cannot be or has not been
cured within ten (10) days after the giving of written notice to Company of such
inaccuracy or breach; or
 
(f)           by Company, by written notice to Parent, in the event (i) that any
representation or warranty of Parent or Sub contained herein that is qualified
by materiality or Material Adverse Effect (or similar concept) is not true and
correct, or if not so qualified, is not true and correct in all material
respects, or (ii) of a material breach by Parent or Sub of any covenant or
agreement of Parent or Sub contained in this Agreement, in either case which
cannot be or has not been cured within ten (10) days after the giving of written
notice to Parent of such inaccuracy or breach.
 
8.02           Effect of Termination.
 
  If this Agreement is terminated pursuant to Section 8.01, (i) this Agreement
shall forthwith become void and have no further force or effect, and (ii) the
 
-50-

--------------------------------------------------------------------------------


 
parties shall have no liability under this Agreement, provided that termination
is not based on a willful material breach of any agreement or covenant set forth
in this Agreement, in which event the terminating party will be entitled to
exercise any and all remedies available under law or for such
breach.  Notwithstanding the foregoing, the obligations of the parties contained
in this Section 8.02, Section 5.03(c) and Section 9.03 shall survive any such
termination.
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
9.01           Amendment and Modifications.  This Agreement may be amended,
modified and supplemented only by the written agreement of all of the parties
hereto which states that it is intended to be a modification of this Agreement.
 
9.02           Waiver of Compliance.  Any failure of a party hereto to comply
with any obligation, covenant, agreement or condition herein may be waived by
the party entitled to the benefits thereof only by a written instrument signed
by the party granting such waiver.  No delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder, nor shall any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.  Unless otherwise
provided, the rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies which the parties hereto may otherwise have
at law or in equity.  Whenever this Agreement requires or permits consent by or
on behalf of a party, such consent shall be given in writing in a manner
consistent with the requirements for a waiver of compliance as set forth in this
Section 9.02.
 
9.03           Expenses.  All costs and expenses (including all fees and
disbursements of counsel, financial advisors and accountants) incurred in
connection with the negotiation and preparation of this Agreement, the
performance of the terms hereof and the consummation of the transactions
contemplated hereby, shall be paid by the respective party incurring such costs
and expenses, whether or not the Closing shall have occurred.  If the Closing
occurs excluding amounts paid by Parent pursuant to Section 6.01(d), Company
shall have paid in full prior to the Closing or, to the extent not previously
paid, accrued in full on the Closing Balance Sheet, and estimated on the
Estimated Balance Sheet, all of its fees and expenses incurred in connection
with this Agreement, the performance of the terms hereof and the consummation of
the Transactions contemplated hereby.
 
9.04           Remedies.  To the maximum extent permitted by Law, except as
otherwise specifically provided by this Agreement, all rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available under applicable Law.
 
9.05           Waiver of Jury Trial.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY
 
-51-

--------------------------------------------------------------------------------


 
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE TRANSACTION
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.05.
 
9.06           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing to:
 

 
(a)
Parent or Sub:
HSW International, Inc.
     
One Capital City Plaza
     
3350 Peachtree Road, Suite 1600
     
Atlanta, GA 30326
     
Attention:  General Counsel
     
Telephone:  (404) 760-4347
     
Facsimile:  (404) 974-2748
           
With a copy to:
Alston & Bird LLP
     
950 F Street NW
     
Washington, DC  20004
     
Attention:  David E. Brown, Jr.
     
Telephone:  (202) 756-3345
     
Facsimile:  (202) 756-3333



or to such other Person or address as Parent shall furnish to Company or the
Holder Representative in writing.
 

 
(b)
Company or the Holder
Douglas J. Hirsch
   
Representative:
12121 Wilshire Boulevard, Suite 1100
     
Los Angeles, CA 90025
     
Telephone: 310 869 0900
     
Facsimile:
           
With a copy to:
Cooley Godward Kronish LLP
     
Five Palo Alto Square
     
3000 El Camino Real
     
Palo Alto, CA 94306-2155
     
Attention: Jim Fulton
     
Telephone: (650) 843-5103
     
Facsimile: (650) 849 - 7400

 
-52-

--------------------------------------------------------------------------------




or to such other Person or address as Company or the Holder Representative shall
furnish to Parent in writing.
 
Notices will be deemed given (a) three (3) business days after being mailed by
certified or registered United States mail, postage prepaid, return receipt
requested, (b) on the first business day after being sent, prepaid, by
nationally recognized overnight courier that issues a receipt or other
confirmation of delivery, (c) when received (to the extent receipt is confirmed
by telephone) if sent by facsimile transmission or email or (d) at the time
delivered by hand.
 
9.07           Governing Law.  This Agreement and the legal relationship among
the parties hereto shall be governed and construed under the laws of the State
of Delaware.
 
9.08           Assignment.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, but neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto without the prior written consent of the other parties; provided, that,
subject to the conditions and terms set forth herein, each of Parent and the
Surviving Corporation may assign its rights and obligations under this Agreement
to any Person that succeeds to substantially all of its assets and liabilities.
 
9.09           Publicity.  Between the date of this Agreement and the Closing
Date no party shall make or issue, or cause to be made or issued, any
announcement or written statement concerning this Agreement or the transactions
contemplated hereby for dissemination to the general public without the prior
written consent of the other parties (such consent not to be unreasonably
withheld), except for any announcement or written statement required to be made
by Law (including securities Laws of any jurisdiction and rules and regulations
of any applicable stock exchange) in which case the party required to make such
announcement, whenever practicable, shall consult with the other parties
concerning the timing and content of such announcement before such announcement
is made.  After the Closing Date, Parent may make any press release or other
public announcement concerning the Transactions, this Agreement and the other
Transaction Documents.
 
9.10           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  The exchange of
copies of this Agreement and of signature pages by facsimile transmission shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile shall be deemed to be their original
signatures for all purposes.
 
9.11           Headings.  The headings of the Sections and Articles of this
Agreement are inserted for convenience only and shall not constitute a part
hereof or affect in any way the meaning or interpretation of this Agreement.
 
9.12           Entire Agreement.  This Agreement, including the exhibits and
schedules hereto, the Disclosure Schedules and the other documents and
certificates delivered pursuant to the terms hereof, set forth the final,
complete and exclusive agreement and understanding of the parties hereto in
respect of the subject matter contained herein, and supersede all prior
agreements,
 
-53-

--------------------------------------------------------------------------------


 
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto.
 
9.13           Third Parties.  Except as specifically set forth or referred to
herein, nothing herein expressed or implied is intended or shall be construed to
confer upon or give to any Person other than the parties hereto or their
successors and assigns any rights or remedies under or by reason of this
Agreement except as expressly set forth herein or in the Transaction Documents.
 
9.14           Representation by Counsel; Interpretation.  Company and the
Holder Representative, on the one hand, and Parent and Sub, on the other hand,
each acknowledge that such parties have been represented by counsel in
connection with this Agreement and the Transactions.  Accordingly, any rule of
law or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the party that drafted it has no
application and any such right is expressly waived.  The provisions of this
Agreement shall be interpreted in a reasonable manner to effect the intent of
Company, the Holder Representative, Parent and Sub.
 
9.15           Severability.  In case any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such provision or provisions shall be ineffective
only to the extent of such invalidity, illegality or unenforceability, without
invalidating the remainder of such provision or provisions or the remaining
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision or provisions had never been
contained herein, unless such a construction would be unreasonable.
 
9.16           Time of Essence.  With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
 


 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

 
-54-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 


 
HSW INTERNATIONAL, INC.
 
 
By: /s/ Bradley T. Zimmer                                                  
 
Name:  Bradley T. Zimmer
 
Title:  Executive Vice President & General Counsel
 


 
DS NEWCO, INC.
 
 
By:  /s/ Bradley T. Zimmer                                                  
 
Name:  Bradley T. Zimmer
 
Title:  Secretary
 


 
DAILY STRENGTH, INC.
 
 
By:  /s/ Douglas J. Hirsch                                                
 
Name:  Douglas J. Hirsch
 
Title:  Chief Executive Officer
 


 


                                                                DOUGLAS J.
HIRSCH, as Holder Representative
 


 


 


 

--------------------------------------------------------------------------------


 
SCHEDULE 2.09
 
EARN-OUT PAYMENTS
 
Capitalized terms used, but not defined, in this Schedule 2.09 shall have the
meanings ascribed to such terms in the Merger Agreement to which this Schedule
2.09 is appended.
 
(a)           For purposes of this Schedule 2.09, the following terms shall have
the following meanings:
 
“Additional Payment” means, after achieving each Level, (i) $425,000 in respect
of the holders of Company Series A Preferred and (ii) $280,000 in respect of the
holders of Company Common Stock.
 
“Combined Page Views” means, for any full calendar month, the combined Page
Views of any Subject Websites and the Surviving Corporation’s website
www.dailystrength.org.
 
“Earn-Out Period” means the period following the Closing Date and prior to the
second anniversary of the Closing Date.
 
“Eligible Earn-Out Recipient” means those Stockholders who were entitled to
receive a Closing Payment.
 
“Maximum Amount Payable” means with respect to (i) the holders of Company Series
A Preferred, in respect of the aggregate amount of all Additional Payments
assessed, $2,125,000 and (ii) the holders of Company Common Stock, in respect of
the aggregate amount of all Additional Payments assessed, $1,400,000.
 
“Level” means each of Levels 1, 2, 3, 4 and 5 set forth in the definition of
Page View Target.
 
“Page Views” means a request by a human web user unaffiliated with the Surviving
Corporation to load a page of a website, as measured by Omniture or a similar
measurement system.
 
“Page View Target” means each of the following:

 

 
(i)
[*] million or more Page Views to reach Level 1;
 
(ii)
[*] million or more Page Views to reach Level 2;
 
(iii)
[*] million or more Page Views to reach Level 3;
 
(iv)
[*] million or more Page Views to reach Level 4; and

 
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.
 

--------------------------------------------------------------------------------


 

 
(v)
[*] million or more Page Views to reach Level 5.

 
“Subject Website” means: (i) any HSWI website, or section thereof (for example,
a community channel of a website), that the Surviving Corporation or Douglas J.
Hirsch is managing, and that has been so designated in writing in the form as
set forth in Schedule 2.09(i); or (ii) the webpages incorporating technology
developed by the Surviving Corporation of any HSWI health-focused websites,
including any health-focused website that (a) is owned by any Subsidiary of
HSWI, or (b) HSWI has at least twenty percent (20%) equity or financial
interest.
 
(b)           General.  Subject to Parent’s right to offset a portion of each
Earn-Out Payment as set forth in Section 2.09, the Stockholders will be entitled
to receive Earn-Out Payments in accordance with this Schedule 2.09.   If, in any
two separate months during the Earn-Out Period, the Combined Page Views exceeds
a Page View Target, Parent will pay the holders of Company Series A Preferred
and the holders of the Company Common Stock their respective Additional Payment
for achieving the corresponding Level; provided, that the aggregate amount of
all such Additional Payments shall not exceed the Maximum Amount Payable;
provided, further, that once an Additional Payment has been made in respect of a
Level, no future Additional Payment will be assessable or payable in respect of
such Level.
 
For example, if during the Earn-Out Period the Combined Page Views exceed [*]
million in any two separate months, Additional Payments will be made in respect
of both Levels 1 and 2, and no future Additional Payments in respect of Levels 1
and 2 will assessable or payable again, regardless of performance in subsequent
months.  Subsequently, if in two separate calendar months during the Earn-Out
Period the Combined Page Views exceed [*] million, Additional Payments will be
made in respect of Level 3, but no Additional Payment will be assessable or
payable in respect of Levels 1 and 2.
 
Any Additional Payment required to be made by Parent to the Stockholders shall
be made by Parent to the Stockholders in accordance with this Schedule 2.09 and
their Applicable Percentages.
 
(c)           Additional Payment Certificate.  Within ten (10) Business Days
following the end of the second full calendar month that has resulted in a Level
being reached, Parent will deliver to the Holder Representative a certificate,
together with reasonable supporting documentation (each, an “Additional Payment
Certificate”), setting forth the calculation of the applicable Additional
Payment.
 
(d)           Payment of Additional Payments.  Subject to Parent’s right to
offset a portion of each Earn-Out Payment as set forth in Section 2.09, within
five (5) Business Days after the earlier of (i) receipt by Parent of the Holder
Representative’s written acceptance of the Additional Payment Certificate and
(ii) resolution of any dispute with respect to the Additional Payment
Certificate, each as provided in (e) below, Parent shall pay to the Stockholders
in accordance with their Applicable Percentage, the Additional Payment set forth
in such Additional Payment Certificate.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.
 
-2-

--------------------------------------------------------------------------------


 
(e)           Dispute Procedure.
 
(i)           The Holder Representative shall have a period of up to thirty (30)
days from the delivery of each Additional Payment Certificate to deliver a
written notice (a “Dispute Notice”) to Parent disagreeing with any calculation
or amount in such Additional Payment Certificate and setting forth a calculation
of the applicable Additional Payment and specifying the items or amounts as to
which the Holder Representative disagrees, together with the materials presented
therewith and the work papers used in the preparation thereof.  The Holder
Representative and his legal and accounting advisors shall have reasonable
access to all relevant books and records and employees of Parent and the
Surviving Corporation to the extent required to complete his review of the
Earn-Out Calculation; provided, that such access shall not unreasonably disrupt
the personnel and operations of Parent or the Surviving Corporation, as the case
may be. If no Dispute Notice is received by Parent on or prior to the close of
business on the last day of such 30-day period, the Additional Payment
Certificate and the calculation of the Additional Payment shall be deemed
accepted by the Holder Representative on behalf of all Stockholders.  If any
such Dispute Notice is timely provided, Parent and the Holder Representative
shall use their commercially reasonable efforts for a period of thirty (30) days
(or such longer period as they may mutually agree) to resolve any disagreements
with respect to the calculation of any Additional Payment. If, at the end of
such period, they are unable to resolve such disagreement(s), then an
independent accounting or consulting firm of recognized national standing as may
be mutually selected by Parent and the Holder Representative (the “Arbiter”)
shall resolve any remaining disagreements.
 
(ii)           The Holder Representative shall have the right to request from
time to time (but no more frequently than every other calendar month) an
accounting of all Page Views (an “Accounting”), which will be provided to the
Holder Representative as soon as reasonably practicable following any such
request, but in no event longer than fifteen (15) days from the date of such
request.  In the event that the Holder Representative disagrees with any such
Accounting, the Holder Representative will have a period of up to thirty (30)
days from the delivery of such Accounting to deliver a Dispute Notice to Parent
disagreeing with such Accounting and specifying in detail the items or amounts
as to which the Holder Representative disagrees, together with the materials
presented therewith and the work papers used in the preparation thereof.  The
Holder Representative and his legal advisors shall have reasonable access to all
relevant books and records and employees of Parent and the Surviving Corporation
to the extent required to complete his review of the Accounting; provided, that
such access shall not unreasonably disrupt the personnel and operations of
Parent or the Surviving Corporation, as the case may be.  If any such Dispute
Notice is provided, Parent and the Holder Representative shall use their
commercially reasonable efforts for a period of thirty (30) days (or such longer
period as they may mutually agree) to resolve any disagreements with
 
-3-

--------------------------------------------------------------------------------


 
respect to the Accounting. If, at the end of such period, they are unable to
resolve such disagreement(s), then the Arbiter shall resolve any remaining
disagreements.
 
(iii)           The Arbiter shall review those items remaining in dispute as
promptly as practicable, but in any event within thirty (30) days of the date on
which such dispute is referred to the Arbiter, based solely on written
submissions to the Arbiter by the Holder Representative and Parent and not on
its independent review of the Additional Payment Certificate or Accounting, as
the case may be, and shall determine whether and to what extent (if any) the
Additional Payment or Accounting requires adjustment.  The fees and expenses
relating to the work performed by the Arbiter shall be borne pro rata by Parent
on one hand and by the Holder Representative on the other hand in inverse
proportion to the allocation made by the Arbiter of the amount of the unresolved
items, in the aggregate, between Parent and the Holder Representative, such that
the party with whom the Arbiter agrees more closely pays a lesser proportion of
the fees and expenses.  Any amounts to be paid by the Holder Representative to
Parent shall be paid from the Escrow Fund or, if the Escrow Fund is exhausted,
any Earn-Out Payments.  The determination of the Arbiter shall be set forth in a
written statement delivered to the Holder Representative and Parent and shall be
final, conclusive and binding on the parties.
 
(f)           Upon final determination of an Additional Payment (whether due to
agreement by Parent and the Holder Representative or determination by the
Arbiter), Parent shall, subject in all respects to the limitations set forth in
Article VII and Section 2.09, within five (5) Business Days of such
determination pay the Additional Payment to the Eligible Earn-Out
Recipients.  Each Eligible Earn-Out Recipient shall be entitled to receive his,
her or its Applicable Percentage of the Additional Payment in the same manner as
the payment of the Closing Payments.
 
(g)           Parent shall notify the Holder Representative not later than three
(3) Business Days after the final determination of the Additional Payment if
Parent has applied any portion of such Additional Payment by off-set pursuant to
Section 2.09 or if Parent asserts a right to retain all or any portion of such
Additional Payment pursuant to Section 2.09, in each case together with Parent’s
good faith calculation, in reasonable detail, of the amounts of such off-sets or
Retained Amount.  Subject to the limitations set forth in Article VII and
Section 2.09, any Retained Amounts shall be available to satisfy, by off-set,
only Eligible Claims and only to the extent such Eligible Claims are not
satisfied out of the Escrow Fund.  Following final resolution of each Eligible
Claim, Parent shall first seek reimbursement from the Escrow Fund, in accordance
with the terms of the Escrow Agreement.  If the amount owed in respect of a
resolved Eligible Claim is not reimbursed in full from the Escrow Fund, Parent
shall, subject to the limitations set forth in Article VII and Section 2.09,
apply any remaining Retained Amount that may be used to satisfy such resolved
Eligible Claim as an off-set to satisfy the remaining unpaid amount of such
resolved Eligible Claim until the entire Retained Amount is either applied to
satisfy resolved Eligible Claims or is distributed to Eligible Earn-Out
Recipients as provided below.  After satisfaction in full of a resolved Eligible
 
-4-

--------------------------------------------------------------------------------


 
Claim (whether from the Escrow Fund, Retained Amounts or a combination thereof),
Parent shall reassess in good faith the Aggregate Outstanding Claim Value of any
remaining Eligible Claims and if the remaining amount of the Escrow Fund and any
previous Retained Amounts available to pay such Eligible Claims exceeds the
lesser of (i) the reassessed Aggregate Outstanding Claim Value or (ii) the
maximum amount that Parent could recover, taking into account the limitations
set forth in Article VII (such excess, after deduction of any fees owed to the
Surviving Corporation representatives in connection therewith, the
“Distributable Excess”), Parent shall pay the Distributable Excess to Eligible
Earn-Out Recipients in accordance with Section 2.09 within ten (10) days after
the determination.  Each Eligible Earn-Out Recipient shall be entitled to
receive his, her or its Applicable Percentage of each Distributable Excess of an
Additional Payment and such payment shall be delivered to such Eligible Earn-Out
Recipients in the same manner as the payment of the Closing Payments and subject
to Section 2.09.
 
(h)           During the Earn-Out Period, subject to the fiduciary duties of the
Board, and so long as he is employed by the Company and not in default under the
Employment Agreement, Douglas J. Hirsch shall maintain all management
responsibility and authority over the internal operations, personnel, and
product development of the Company (the “Authority”) within the specifications
in the Budget (as defined in the Employment Agreement); provided, that if
Douglas J. Hirsh is no longer providing services to Parent or a Parent
Affiliate, the Authority shall be granted to an individual who is reasonably
acceptable to a majority of the Stockholders (excluding shares owned by Douglas
J. Hirsch).   Parent shall be liable for all Damages resulting from a breach of
the covenant in the preceding sentence.
 

 
 


-5-


 


